






SIXTH AMENDED AND RESTATED LOAN AGREEMENT




by and between




REDWOOD MORTGAGE INVESTORS VIII,


A CALIFORNIA LIMITED PARTNERSHIP (“Borrower”)


and
UNION BANK, N. A. (as a “Lender” and “Agent”)


WESTAMERICA BANK (as a “Lender”)


CALIFORNIA BANK & TRUST (as a “Lender”)


Lender




As of October 18, 2010







 
 

--------------------------------------------------------------------------------

 

 
TABLE OF CONTENTS
 
Page

1.
CERTAIN DEFINITIONS 
3

2.
THE CREDIT FACILITY 
13

 
2.1
The Loan 
13

 
2.2
Use of Proceeds 
13

 
2.3
Interest 
14

 
2.4
Mandatory Principal Payments and Maximum Loan Amount
Reductions                                                                                                                                                                                                                                                                                                                                                                      
14

 
2.5
Mandatory Loan Reductions Based on Collateral Covenant 
17

 
2.6
Voluntary Prepayments 
18

 
2.7
Payment Method 
18

 
2.8
Monthly Collateral Reports and Collateral Covenant Certificate 
19

 
2.9
Loan Account 
19

 
2.10
Collateral 
20

 
2.11
Non-Receipt of Funds by Agent 
22

3.
FEES, EXPENSES AND DEPOSITS 
22

 
3.1
Quarterly Facility Fee 
22

 
3.2
Collateral Agent Fee 
22

 
3.3
Reimbursement Costs 
23

 
3.4
Required Deposits 
23

4.
CONDITIONS PRECEDENT 
23

 
4.1
Conditions to Loan 
23

5.
GENERAL REPRESENTATIONS AND WARRANTIES 
25

 
5.1
Organization of Borrower 
25

 
5.2
General Partners and their Organization 
25

 
5.3
Agreement Authorized for Borrower 
25

 
5.4
Agreement and Guaranty Authorized for General Partners 
26

 
5.5
No Consent Required 
26

 
5.6
Enforceable Obligations 
26

 
5.7
Financial Information 
26

 
5.8
Litigation and Contingent Liabilities 
26

 
5.9
Tax Matters 
26

 
5.10
Adverse Obligations 
27

 
5.11
ERISA 
27

 
5.12
Margin Stock 
27

 
5.13
Not an Investment Company 
27

 
5.14
Trademarks, Licenses and Approvals 
27

 
5.15
Hazardous Substances and Environmental Laws Compliance 
27

 
5.16
No Subsidiaries 
28

 
5.17
Fictitious Name 
28

 
5.18
Compliance with Law 
28

 
5.19
Reliance 
28

6.
SPECIFIC REPRESENTATIONS AND WARRANTIES REGARDING PLEDGED
LOANS                                                                                        28



 
6.1
Binding Obligation 
28

 
6.2
Compliance with Laws 
29

 
6.3
Characteristics of a Pledged Loan 
29

 
i

--------------------------------------------------------------------------------

 
 
 
6.4
Obligations:  No Impairment 
29

 
6.5
No Proceedings 
29

 
6.6
No Modifications 
29

 
6.7
No Defenses 
30

 
6.8
Insurance 
30

 
6.9
No Satisfaction of Deed of Trust 
30

 
6.10
Validity of Deed of Trust Documents 
30

 
6.11
Title Insurance 
30

 
6.12
No Defaults 
31

 
6.13
Origination and Servicing Practices 
31

 
6.14
No Damage 
31

 
6.15
Occupancy and Licensing 
31

 
6.16
Appraisal 
31

7.
AFFIRMATIVE COVENANTS 
31

 
7.1
Performance of Obligations 
31

 
7.2
Books and Records 
32

 
7.3
Financial and Other Reports 
32

 
7.4
Taxes 
33

 
7.5
Rights and Facilities to Do Business; Conduct of Business 
33

 
7.6
Performance of Other Obligations 
33

 
7.7
Insurance 
34

 
7.8
ERISA 
34

 
7.9
Minimum Partner Capital 
34

 
7.10
Other Collateral Documents 
34

 
7.11
Compliance with Law 
35

 
7.12
Maximum Total Liabilities to Net Worth ratio 
35

 
7.13
Quarterly Interest Coverage Ratio 
35

 
7.14
REO Covenants 
35

 
7.15
Release 
38

8.
NEGATIVE COVENANTS 
39

 
8.1
No Change in the Nature of Business and Operations 
39

 
8.2
No Mergers 
39

 
8.3
Indebtedness 
39

 
8.4
Liens 
40

 
8.5
Capital Leases and Capital Expenditures. 
40

 
8.6
Investments, Loans and Guaranties 
40

 
8.7
Change in General Partners 
41

 
8.8
Insider Transactions 
41

 
8.9
Servicing of Pledged Loans 
41

 
8.10
Limitation on Deposits 
41

 
8.11
Restrictions On Use of Cash 
41

 
8.12
Distributions 
42

9.
EVENTS OF DEFAULT AND REMEDIES 
42

 
9.1
Events of Default 
42

 
9.2
Remedies 
44

 
 
ii

--------------------------------------------------------------------------------

 
 
 
10.
MISCELLANEOUS 
44

 
10.1
Further Assurances 
45

 
10.2
Survival of Representations 
45

 
10.3
Failure or Indulgence Not Waiver 
45

 
10.4
Notices 
45

 
10.5
Limitations and Time 
46

 
10.6
Descriptive Headings 
46

 
10.7
Construction 
46

 
10.8
Terms Generally 
46

 
10.9
Severability 
46

 
10.10
Amendment Provision 
46

 
10.11
Counterparts 
47

 
10.12
Applicable Law 
47

 
10.13
Assignability 
47

 
10.14
Existing Senior REO Debt 
47

 
10.15
Relation to Other Agreements 
48

 
10.16
Attorneys’ and Other fees and Costs; Enforcement Costs 
48

 
10.17
General Indemnity 
49

 
10.18
Lending Relationship Only 
49

 
10.19
USA Patriot Act 
49

 
10.20
Venue
 
50

 
10.21
Advice of Counsel 
50

 
10.22
Alternative Dispute Resolution Agreement 
50

 
10.23
Confidentiality 
52

11.
ASSIGNMENT, PARTICIPATION AND THE AGENT 
52

 
11.1
Assignments and Participations in Loans and Notes 
52

 
11.2
Agent 
53

 
11.3
Successor Agent 
56

 
11.4
Collateral Matters 
56

 
11.5
Amendments; Consents and Waivers for Certain Actions 
57

 
11.6
Notice of Default 
58

 
11.7
Set Off and Sharing of Payments 
59


 
iii

--------------------------------------------------------------------------------

 

SIXTH AMENDED AND RESTATED LOAN AGREEMENT


THIS SIXTH MENDED AND RESTATED LOAN AGREEMENT (this “Agreement”) is entered into
as of October 18, 2010 by and among  (i) UNION BANK, N.A., formerly known as
Union Bank of California, N.A. (“Union Bank” or “Agent”), for itself, as Lender,
and as Agent for Westamerica Bank (“Westamerica”), successor in interest to
County Bank, a California banking corporation, and California Bank & Trust, a
California banking corporation (“California Bank & Trust”) (Union Bank,
Westamerica and California Bank & Trust collectively referred to as the
“Lenders” and Westamerica and California Bank & Trust collectively referred to
as the “Other Lenders”), and (ii) REDWOOD MORTGAGE INVESTORS VIII, a California
limited partnership (“Borrower”).  The Borrower and the Lenders are hereinafter
collectively referred as the “Parties” and individually as a “Party”.  This
Agreement is entered into in consideration of and with reference to the facts
set forth in paragraphs A through K below (collectively, the “Recitals”).


RECITALS


A. Agent, Lenders and Borrower are parties to that certain Fifth Amended and
Restated Loan Agreement (the “Fifth Amended  Loan Agreement”) dated as of
September 23, 2008, pursuant to which Lenders agreed to extend to Borrower a
revolving credit facility in the aggregate stated amount of Eighty-Five Million
Dollars ($85,000,000.00).


B. In connection with the Fifth Amended Loan Agreement, Borrower executed (i)
that certain Commercial Promissory Note dated September 23, 2008 in the original
maximum principal amount of Thirty-Five Million Dollars ($35,000,000.00),
payable to the order of Union Bank, evidencing a revolving loan to Borrower (as
amended from time to time, the “Union Bank Note”); (ii) that certain Commercial
Promissory Note dated September 23, 2008 in the original maximum principal
amount of Twenty-Five Million Dollars ($25,000,000,00), payable to the order of
CBT, evidencing a revolving loan to Borrower (as amended from time to time, the
“CBT Note”); and (iii) that certain Promissory Note dated September 23, 2008 in
the original maximum principal amount of Twenty-Five Million Dollars
($25,000,000.00), payable to the order of County Bank, evidencing a revolving
loan to Borrower, which note is currently held by Westamerica (as amended from
time to time, the “Westamerica Note”).  The Bank Note, CBT Note and Westamerica
Note are collectively referred to as the “Existing Notes”.


C. The loan evidenced by the Existing Notes is referred to in the Fifth Amended
Loan Agreement as the “Revolving Loan.”


D. To secure Borrower’s obligations (the “Secured Obligations”) under the Fifth
Amended Loan Agreement and the “Loan Documents” as defined therein, Borrower
granted to Bank, for itself, as Lender, and as Agent for the Other Lenders, a
security interest in certain mortgage loan receivables of Borrower ( defined
therein as the “Collateral”, herein the “Existing Collateral”) pursuant to that
certain Amended and Restated Security Agreement dated September 23, 2008,
executed by Borrower in favor of Bank (as amended from time to time, “Existing
Security Agreement”), which security interest was perfected by that certain
UCC-1 financing statement filed on September 24, 2008 as file no. 08-7173200129
with the California

 
1

--------------------------------------------------------------------------------

 

E. Secretary of State and as may be continued from time to time (as amended from
time to time, the “UCC-1”) and by Agent’s possession of the Existing Collateral
pursuant to a Corporate Custodial Agreement.


F. Borrower is presently in default under the Fifth Amended Loan Agreement, in
that Borrower is not in compliance with the Profitability financial covenant set
forth in Section 7.9 of the Loan Agreement for the quarter ending September 30,
2009 and is not in compliance with the Minimum Net Income financial covenant set
forth in Section 7.10 of the Fifth Amended Loan Agreement for the year ending
December 31, 2009 (individually and collectively, the “Existing Event of
Default”).


G. Union Bank, for itself, as Lender, and as Agent for the Lenders, Lenders and
Borrower have heretofore entered into that certain Forbearance Agreement dated
as of December 10, 2009 (as amended from time to time, the “Forbearance
Agreement”) relating to the Existing Event of Default.  Agent, Lenders and
Borrower also heretofore entered into (i) a Letter Agreement dated as of January
22, 2010 (the “Extension”) extending the Forbearance Period described in
paragraph 9 of the Forbearance Agreement (the “Forbearance Period”) until
February 19, 2010, (ii) a Letter Agreement dated as of February 17, 2010 (the
“Second Extension”) extending the Forbearance Period until March 22, 2010, and
(iii) a Letter Agreement dated as of March 19, 2010 (the “Third Extension”)
extending the Forbearance Period until May 22, 2010, and (iv) a Letter Agreement
dated as of May 26, 2010 (the “Fourth Extension”) extending the Forbearance
Period until June 30, 2010, the Maturity Date of the Revolving Loan (the
Extension, the First Extension, the Third Extension and the Fourth Extension,
collectively, the “Forbearance Extensions”).


H. As of June 30, 2010, the Fifth Loan Agreement was amended by that certain
First Loan Modification Agreement dated as of June 30, 2010 (the “First
Modification”), and by that certain Second Loan Modification Agreement dated as
of September 1, 2010 (the “Second Modification”), and by that certain Third Loan
Modification Agreement dated as of September 30, 2010 (the “Third
Modification”), which among other things, provided for an extension of the
“Maturity Date” as defined therein  for the Revolving Loan to October 18, 2010,
and temporary waiver of the Existing Event of Default until such extended
Maturity Date.  As of September 1, 2010, the outstanding principal balance under
the Existing Notes was Fifty Million Five-Hundred Eighty-Five Thousand Dollars
($50,585,000.00), together with all accruing interest, fees, costs and expenses
provided in the Loan Documents. The Fifth Loan Agreement as modified by the
First Modification, the Second Modification and the Third Modification (as
amended, the “Existing Loan Agreement”).


I. The Existing Loan Agreement, the Existing Notes, the “Loan Documents” as
defined in the Existing Loan Agreement, including without limitation the
Existing Security Agreement, the Forbearance Agreement, the Forbearance
Extensions, together with any other documents executed by or among the parties
in connection with the Revolving Loan, and any and all amendments and
modifications thereto, are referred to collectively as the “Existing Loan
Documents”.


J. In connection with matters relating to the Existing Event of Default, the
Forbearance Extensions, and with the formulation, negotiation, preparation, and
implementation

 
2

--------------------------------------------------------------------------------

 

K. of the First Modification Agreement, the term sheet on which this Agreement
is based, this Agreement and the Security Documents and Loan Documents (as such
terms are redefined in this Agreement), the Agent has incurred and expects to
continue to incur fees, costs, and expenses, including actual attorneys’ fees
and costs and consultant’s fees and costs for which the Borrower is or will be
indebted to the Agent pursuant to the Existing Loan Documents and this
Agreement, including costs detailed in Section 10.16 (Attorneys’ and Other Fees
and Costs; Enforcement Costs) below (all such fees, costs, and expenses, whether
incurred prior to, on, or after the Modification Effective Date (as defined
below), collectively, the “Lender Expenses”).


L. The Borrower has requested that the Agent and Lenders agree to amend and
restate the Existing Loan Documents as provided herein.  Although Agent and
Lenders are under no obligation to do so, Borrower, Agent and the Lenders have
agreed to enter into this Agreement pursuant to certain terms and conditions, as
set forth more completely herein.


M. This Agreement restates in its entirety the Existing Loan
Agreement.  Accordingly, the obligations of the Borrower (as defined in the
Existing Loan Agreement) under the Existing Loan Agreement are now obligations
of the Borrower under this Agreement, and the obligations of Agent and Lenders
(as defined in the Existing Loan Agreement) are now obligations of the Agent and
Lenders, as applicable (as each term is defined herein), under this Agreement.


NOW, THEREFORE, in consideration of the mutual benefits accruing to the Parties
hereunder and other valuable consideration, the receipt and adequacy of which
are hereby acknowledged, Borrower, Agent and the Lenders hereby agree as
follows:


1.   CERTAIN DEFINITIONS. As used in this Agreement, the following terms shall
have the following meanings:


“Advance” means a loan requested by Borrower and previously made by Lenders
under the Existing Loan Documents, and any future advance of funds by Lenders
for unreimbursed Lender Expenses or to otherwise protect the Collateral, as
contemplated by the Loan Documents.


“Agent” means Union Bank, N.A., formerly known as Union Bank of California, N.A.
in its capacity as agent for the Lenders under this Agreement and any successor
in such capacity.


“Agent’s Discretion” shall mean Agent’s sole and absolute discretion, subject
however to objection by the Majority Lenders.  Any determination that is subject
to the exercise of Agent’s Discretion shall be proposed in writing by Agent to
the Lenders, which may be in the form of a Collateral Covenant Certificate (or
any back up schedules to such Collateral Covenant Certificate), with a column or
note indicating a determination or adjustment made at “Agent’s Discretion,” or
other writing. (each an “Agent’s Discretion Request”).  Any Lender may object to
any proposed exercise of Agent’s Discretion within three (3) Business Days of
receipt of an Agent’s Discretion Request, and the absence of receipt by Agent of
a written objection from a Lender within three (3) Business Days after receipt
of the Agent’s Discretion Request shall be deemed a consent to the determination
contained in the Agent’s Discretion Request. Any Lender objection to an Agent's
Discretion Request shall be accompanied by a reasoned alternative proposed
determination. Notwithstanding the foregoing, any such Agent's Discretion
Request

 
3

--------------------------------------------------------------------------------

 

may be presented in a telephonic meeting at which all Lenders are represented,
and the absence of an objection by Majority Lenders to such Agent's Discretion
Request may be determined by the absence of an objection by Majority Lenders in
such a telephonic meeting.


“Agreement” means this Sixth Amended and Restated Loan Agreement, and all
exhibits and addenda attached hereto as all of the foregoing may be amended,
supplemented, or modified from time to time.


“Anti-Terrorism Laws” means any of the laws, rules, regulations and orders of
any Governmental Authority relating to terrorism or money laundering, including
Executive Order No. 13224, the PATRIOT Act, the laws, rules, regulations and
orders of any Governmental Authority comprising or implementing the Lender
Secrecy Act, and the laws and regulations administered by OFAC.


“Appraised Market Value” shall mean the as-is market value determined by an
independent third party California Certified General appraiser, acceptable to
Agent in Agent’s Discretion, provided in an “Appraised Market Valuation” report
with valuation method and value to be acceptable to the Agent in Agent’s
Discretion, in all cases to be dated within the 12 months preceding the date of
determination.


“Assets” shall mean as of any date, all real and personal property assets
of  Borrower as of such date, as set forth in the most recent quarterly
financial statements of Borrower required to be delivered by Borrower pursuant
to Section 7.3 (Financial and Other reports).


“Assigning Lender” shall have the meaning set forth in Section 11.5 (Amendments;
Consents and Waivers for Certain Actions).


“Authorized Officer” shall mean an individual General Partner of Borrower or an
individual officer of Borrower’s corporate General Partner expressly authorized
by Borrower to sign Collateral Covenant Certificates and other similar
compliance certificates required under this Agreement and named in the
certification required to be delivered to Agent pursuant to 4.1.1 (h).


“Blocked Person” means:  (i) any Person listed in, or otherwise subject to, the
provisions of Executive Order No. 13224 and the annex attached thereto; (ii) any
Person owned or controlled by, or acting for or on behalf of, any Person that is
listed in the annex to, or otherwise subject to the provisions of, Executive
Order No. 13224; (iii) any Person with which the Lender is prohibited from
dealing or otherwise engaging in any transaction by any Anti-Terrorism Law; (iv)
any Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in Executive Order No. 13224; and (v) any Person who is
named a “specially designated national” or “blocked person” on the most current
list published by OFAC or other similar list.


“Borrower” shall have the meaning set forth in the preamble hereto.


“Borrower CB&T Deposit Account”  shall have the meaning as set forth in Section
2.11.4.

 
4

--------------------------------------------------------------------------------

 

“Burwell” shall mean Michael R. Burwell, an individual.


“Business Day” shall mean any day that is not a Saturday, a Sunday or a day on
which the Lender is required or permitted to be closed in the State of
California.


“California Bank & Trust” shall have the meaning set forth in the preamble
hereto.


“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation),
including, without limitation, membership interests in limited liability
companies and any and all warrants or options to purchase any of the foregoing.


“Cash Sweep”  shall have the meaning set forth in Section 2.4.2 (Excess
Amortization Payments).


“Closing Date” means the date of this Agreement.


“Collateral” shall mean (i) all property, whether now owned or hereafter
acquired by the Borrower, consisting of and evidencing loans and extensions of
credit of any kind or nature made or acquired by the Borrower (including Pledged
Loans), whether such loans are secured by real property or personal property or
unsecured, including all related promissory notes, and other instruments, deeds
of trust, mortgages, assignments of rents-and leases, security agreements and
other security instruments, guaranties, title insurance policies and tax service
contracts (including all such agreements, instruments and documents that
evidence or relate to Pledged Loan Collateral), loan arranging agreements, loan
servicing agreements (including Loan Servicing Agreements), deposit accounts and
the other personal property of the Borrower that is encumbered by the Security
Documents, and (ii) all REO subject to a REO Deed of Trust, and (iii) all
Pledged Deposit Accounts, and (iv) all property subject to a Pledge Agreement-
Membership Interest delivered to Agent pursuant to this Agreement.


“Collateral Covenant Base” shall have the meaning set forth in Section 2.5
(Mandatory Loan Reductions Based on Collateral Covenant).


“Collateral Covenant Certificate” shall have the meaning set forth in Section
2.5 (Mandatory Loan Reductions Based on Collateral Covenant).


“Collateral Covenant Limitation” shall have the meaning set forth in Paragraph
2.5 (Mandatory Loan Reductions Based on Collateral Covenant).


“Collateral Covenant Limitation Payment” shall have the meaning set forth in
Section 2.5 (Mandatory Loan Reductions Based on Collateral Covenant).


“Debt” shall mean the following debts, obligations and liabilities of a
Person:  (i) all indebtedness for borrowed money, (ii) all obligations evidenced
by bonds, debentures, notes or other debt instruments, (iii) obligations to pay
the deferred purchase price of property or services, (iv) obligations as lessee
under leases which have been or should be, in accordance with GAAP, recorded as
capital leases, (v) obligations to purchase securities (or other property) which
arise out of or in connection with the sale of the same or substantially similar
securities or property,

 
5

--------------------------------------------------------------------------------

 

(vi) obligations to reimburse any bank or other Person in respect of amounts
actually paid under a letter of credit, surety bond or similar instrument, (vii)
indebtedness or obligations of others secured by a lien on any asset of that
Person whether or not such indebtedness or obligations are assumed by that
Person (to the extent of the value of the asset), (viii) obligations under
direct or indirect guaranties in respect of, and obligations (contingent or
otherwise) to purchase or otherwise acquire, or otherwise to assure a creditor
against loss in respect of, indebtedness or obligations of others of the kinds
referred to in clauses (i) through (vii) above, (ix) liabilities in respect of
unfunded vested benefits under plans covered by Title IV of ERISA, and (x) any
other obligation that is characterized as debt in accordance with GAAP.


“Default” shall mean any event or condition which with the lapse of time, the
giving of notice or both would constitute an Event of Default.


“Deposit Account Security Agreement”  shall mean individually and collectively
the Deposit Account Security Agreement executed and delivered by Borrower with
respect to the Pledged Deposit Accounts, and the Deposit Account Security
Agreement executed and delivered by RMC with respect to its deposit accounts
maintained at Union Bank, N.A, and any other Deposit Account Security Agreement
required from any party hereunder, all as the same may be modified, amended or
supplemented from time to time.


“Deposit Account Security Agreement-Blocked”  shall mean the Deposit Account
Security Agreement - Blocked, executed and delivered by Borrower with respect to
the Interest Reserve Account,  as the same may be modified, amended or
supplemented from time to time.


“Desk Top Market Value” shall mean a current written desktop valuation prepared
by an independent third party California Certified General appraiser or Licensed
California Real Estate Broker, provided in a “Desk Top Valuation” report,
utilizing a comparable sales methodology, and such appraiser or broker to be
acceptable to the Agent in Agent’s Discretion and value to be acceptable to the
Agent in Agent’s Discretion, in all cases to be dated within the 12 months
preceding the date of determination.


“Distributions Received” shall have the meaning set forth in Section 2.4.2
(Excess Amortization Payments).


“Effective Date” shall mean the date on which all of the conditions set forth in
Section 4.1 (Conditions to Establishing Loan) have been satisfied or waived in
writing by the Agent.


“Eligible Loan Collateral” shall mean, as of any time the same is to be
determined, all Pledged Loans in which the Borrower has a sole ownership
interest and the related Pledged Loan Collateral described in the Borrower’s
most recent Collateral Covenant Certificate, excluding any Pledged Loan:


(a) As to which the Pledged Loan Borrower or any other person obligated to make
payment on or in connection with the Pledged Loan has asserted any claim,
defense, setoff or other grounds for nonpayment or reduction of the amount
outstanding that has not been resolved.

 
6

--------------------------------------------------------------------------------

 



(b) As to which the Pledged Loan Borrower has become the subject of any
bankruptcy proceedings.


(c) As to which the Pledged Loan Collateral includes substantially unimproved
land.


(d) As to which any officer, director, shareholder or employee of the Borrower
or a General Partner is the Pledged Loan Borrower or any other person obligated
to make payment on or in connection with the Pledged Loan.


(e) That is evidenced by a promissory note or other instrument that has not been
assigned or endorsed by the Borrower to the order of the Agent with recourse or
is not in the Lender’s possession.


(f) As to which the Pledged Loan Borrower or the Pledged Loan Collateral,
including the priority of the Borrower’s lien therein or any matters of record
or exceptions to coverage in respect of the title insurance policy and
endorsements thereto procured by the Borrower therefor, is unacceptable to the
Agent for any reason, as determined by the Agent in good faith.


(g) As to which any of the applicable representations and warranties of the
Borrower set forth in Article 6 prove false.


“Eligible Senior Mortgage Note Collateral Amount” shall have the meaning as set
forth in Section 2.5.1.


“Eligible REO Collateral Amount” shall have the meaning as set forth in Section
2.5.2.


“Eligible Cash Collateral” shall have the meaning set forth in Section 2.5.3.


“Environmental Compliance Agreement” means an Environmental Compliance Agreement
in form acceptable to Agent covering all REO and all other real property owned
by Borrower or any Wholly Owned Subsidiary, executed and delivered by Borrower
and such Wholly Owned Subsidiaries, as may be modified amended or supplemented
from time to time.


“Environmental Laws” shall mean all federal, state and local laws, ordinances,
rules and regulations now or hereafter in force, in each case as amended or
supplemented from time to time, in any way relating to or regulating human
health or safety, industrial hygiene or protection of the environment, and
includes the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, 42 U.S.C. § 9601, et seq., the Resource Conservation and Recovery
Act, 42 U.S.C. § 6901, et seq., the Clean Water Act, 33 U.S.C. § 1251, et seq.,
the Hazardous Substance Account Act, California Health and Safety Code § 25300,
et seq., the Hazardous Waste Control Law, California Health and Safety Code §
117600, et seq., the Medical Waste Management Act, California Health and Safety
Code § 25015, et seq., and the Porter-Cologne Water Quality Control Act,
California Water Code § 13000, et seq.


“Event of Default” shall mean any event or condition specified as such in
Section 9.1 (Events of Default).

 
7

--------------------------------------------------------------------------------

 

“Executive Order No. 13224” means that certain Executive Order No. 13224,
effective September 24, 2001.


“Excess Amortization Payment” shall have the meaning as set forth in Section
2.4.2.


“Exempt Deposit Account” shall mean a deposit account owned by a Wholly Owned
Subsidiary, in which the grant of a security interest to Agent for the benefit
of Lenders would violate the terms and conditions of an existing first deed of
trust encumbering real property owned by such Wholly Owned Subsidiary, and
thereby constitute a potential event of default thereunder, as reasonably
determined by Agent from time to time.  On the Closing Date Exempt Deposit
Accounts include deposit accounts of Grand Villa Glendale, LLC, and SF Dore,
LLC.


“Existing Loan Agreement” shall have the meaning set forth in Recital A.


“Existing Note” shall have the meaning set forth in the Recitals.


“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards to
the nearest 1/100 of 1%) equal to the weighted average of the rates on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers on such day, as published by the Federal Reserve Bank
on the Business Day next succeeding such day; provided that (i) if such day is
not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (ii) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate charged to Agent on such day on such transactions as determined by
Agent.


“GAAP” shall mean generally accepted accounting principles in the United States
of America set forth in the Financial Accounting Standards Board Accounting
Standards Codification (ASC) as in effect at the time of application.


“General Partners” shall have the meaning set forth in Section 5.2 (General
Partners and their Organization).
“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof, and any agency, department or other entity
exercising executive, legislative, judicial, regulatory or administrative
functions or pertaining to government.


“Guarantors” shall mean, jointly and severally, individually and collectively,
Burwell, RMC, and Gymno, and any other Person who may become a guarantor of the
Loan and other Obligations hereunder.


“Guaranty”  shall mean that certain Continuing Guaranty as of even date
herewith, of among other things, payment and performance in full principal
amount of the Loan and all accrued unpaid interest on the Loan, and all other
Obligations of Borrower under this Agreement, executed and delivered by each
Guarantor in favor of Agent for the benefit of Lenders,  as the same may be
modified, amended or supplemented from time to time.


“Gymno” shall mean Gymno Corporation, a California corporation.

 
8

--------------------------------------------------------------------------------

 

“Hazardous Substances” shall mean any substance or material that is described,
designated or regulated as a toxic or hazardous substance, waste or material or
a pollutant or contaminant, or words of similar import, in any of the
Environmental Laws.


“Interest rate” shall have the meaning as set forth in Section 2.3 (Interest).


“Interest Reserve Account” shall have the meaning as set forth in Section
7.13.1.


“Lender” or “Lenders” means Agent and the other Persons signatory hereto under
the heading “Other Lenders” on the signature page of this Agreement, together
with their successors and permitted assigns pursuant to this Agreement.


“Lender Expenses” shall have the meaning set forth in the Recitals.


“Lien” means any mortgage, deed of trust, pledge, security interest,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or
other), or preference, priority, or other security agreement or preferential
arrangement, charge, or encumbrance of any kind or nature whatsoever (including,
without limitation, any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, and the filing of any financing statement under the UCC or comparable
law of any jurisdiction to evidence any of the foregoing).


“Loan” shall have the meaning set forth in Section 2.1 (Loan).


“Loan Commitment” means, as to any Lender, its Loan Commitment as set forth in
Section 2.1 (The Loan).


“Loan Account” shall have the meaning set forth in Section 0 (Loan Account).


“Loan Documents” shall mean this Agreement, the Note, the Security Documents,
the Guaranty and all other documents, certificates, instruments and agreements
heretofore, now or hereafter executed and delivered by the Borrower in
connection herewith or otherwise evidencing or securing repayment of the Loan
and other Obligations hereunder, in each case as the same may be modified,
amended or supplemented from time to time.


“Loan Servicing Agreement” shall mean, relative to any Pledged Loan or other
loan that is or becomes Collateral, the written agreement between the Borrower
and RMC, as the same may be modified, amended or supplemented from time to time.


“Major Loan Payoff Proceeds” shall have the meaning set forth in Section 2.4.2
(Excess Amortization Payments).


“Majority Lenders” means, as of any date of determination, Lenders having more
than 50% of the aggregate Loan Commitments.


“Material Adverse Effect” shall mean, relative to any event or occurrence of
whatever nature, a material adverse effect on (i) the collective business,
assets, operations, financial condition or prospects of the Borrower or any
General Partner, (ii) the ability of the Borrower or

 
9

--------------------------------------------------------------------------------

 

any General Partner to perform any of the Obligations or to avoid any Event of
Default or Default under any of the Loan Documents or (iii) the Agent’s or any
Lender’s rights and remedies under any Loan Documents, including the validity or
prospective enforcement of any such rights and remedies.


“Maturity Date” shall mean June 30, 2012.


“Maximum Loan Amount “ shall have the meaning as set forth in Section 2.1.


“Minimum Monthly Amortization Payment” shall have the meaning as set forth in
Section 2.4.1 (Minimum Monthly Amortization).


“Net Sales or Refi Proceeds” shall have the meaning set forth in Section 2.4.2
(Excess Amortization Payments).


“Net Worth “ shall mean, as of the date of any determination, Borrower’s Assets
less Borrower’s Total Liabilities.


“Note” shall mean, collectively, the promissory notes described in Section 2.1
(The Loan), as the same may be modified, amended and supplemented from time to
time.


“Notice of Collateral Assignment of Deed of Trust” shall mean a Notice of
Collateral Assignment of Deed of Trust in substantially the form attached hereto
as Exhibit A attached hereto and made a part hereof by this reference.


“Obligations” shall mean all debts, liabilities, obligations, covenants and
duties of the Borrower to the Agent or Lenders of any kind or nature arising
from or in any way related to the Loan and the Loan Documents, whether absolute
or contingent, direct or indirect, express or implied or now existing or
hereafter arising.


“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.


“OFAC Lists” means, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224 and/or any
other list of terrorists or other restricted Persons maintained pursuant to any
of the rules and regulations of OFAC or pursuant to any other applicable
executive orders.


“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism, as amended (USA
Patriot Act of 2001).


“PBGC” shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.


“Permitted Assignee” means any bank (foreign or domestic), savings and loan
institution or finance company which has a net worth of at least $100,000,000,
any mutual fund, insurance company or pension fund regularly engaged in lending
transactions or any other

 
10

--------------------------------------------------------------------------------

 

Person consented to by Borrower (which consent shall not be withheld unless,
with respect to any of the foregoing Persons, Borrower establishes to the
reasonable satisfaction of Agent prior to the assignment of any Loan Commitment
by any Lender to such Person that such proposed assignee has a significant
banking relationship with or investment in, or is, a direct competitor of
Borrower).


“Person” shall mean any individual, corporation, partnership, limited liability
company, trust, unincorporated organization or other entity or organization,
including any Governmental Authority.


“Pledge Agreement - Membership Interests”  shall mean, individually and
collectively, a Pledge Agreement -Membership Interests executed and delivered by
(i) each of the Persons, and (ii) encumbering each of the Capital Stock of the
Subsidiaries, all  as scheduled and identified in Exhibit B, attached hereto and
made a part hereof by this reference, as the same may be modified, amended or
supplemented from time to time.


“Pledged Deposit Accounts” shall mean all deposit accounts owned by Borrower or
Wholly Owned Subsidiaries (other than the RMC Wells Fargo Deposit Account,
Exempt Deposit Accounts, and the Investor Distribution Account number ending in
2566) which are required at all times to be subject to a first priority lien
under the Security Documents in favor of Agent for the benefit of Lenders.


“Pledged Loan” shall mean a loan made by the Borrower to a third party that is
Collateral and as to which the promissory note, and other instruments, deed of
trust, mortgage, assignment of rents and leases, security agreements,
guaranties, letters of credit, subordination agreements, loan agreements and
Loan Servicing Agreement that evidence or are directly related to the loan are
in the possession of the Borrower or its agent or bailee.


“Pledged Loan Borrower” shall mean the borrower or borrowers in respect of a
relevant Pledged Loan.


“Pledged Loan Collateral” shall mean all of the real property or personal
property collateral that secures the obligations of a Pledged Loan Borrower to
the Borrower in respect of a Pledged Loan.


“Prime Rate” means at any time the same is to be determined or applied, the
“Prime Rate” of Union Bank, N.A.  as announced by Union Bank, N.A. from time to
time.


“REO” shall mean real property including land, improvements and all appurtenant
easements and other rights and related tangible and intangible personal
property, acquired by Borrower or any of its Subsidiaries by foreclosure, deed
in lieu or other transfer pursuant to any Pledged Loan Collateral, whether
acquired on, prior to or after the Closing Date.


“REO Deed of Trust” shall mean, individually and collectively, a Deed of Trust,
Assignment of Rents, Security Agreement and Fixture Filing executed and
delivered by (i) each of the Persons, and (ii) encumbering each of the REO
properties, all as scheduled and identified in Exhibit C, attached hereto and
made a part hereof by this reference, as the same may be modified, amended or
supplemented from time to time.

 
11

--------------------------------------------------------------------------------

 



“REO Lender Title Policy” shall mean, individually and collectively, such term
as defined in Section 4.1.2.


“RMC” shall mean Redwood Mortgage Corp., a California corporation.


“RMC CB&T Deposit Account” shall have the meaning as set forth in Section
2.11.5.


“RMC Wells Fargo Deposit Account”  shall have the meaning as set forth in
Section 2.11.5.


“Security Agreement”  shall mean a Security Agreement in form acceptable to
Agent to be provided by Wholly Owned Subsidiaries in conjunction with any REO
Deed of Trust otherwise required to be provided by such entity under this
Agreement.


“Security Documents” shall mean, without limitation, (i) that certain Second
Amended and Restated Security Agreement of even date herewith by the Borrower in
favor of Agent for the benefit of Lenders, and all other instruments and
documents referenced therein which evidence a lien or security interest in favor
of the Agent for the benefit of Lenders to secure the Loan and other
Obligations, in personal property now owned or hereafter owned or acquired by
the Borrower and the proceeds thereof, assignments of the Borrower’s beneficial
interest in the Pledged Loans and the related Pledged Loan Collateral to the
Lender, together with any and all related instruments, certificates, financing
statements, filings, notices and other documents, in each case as the same may
be modified, amended or supplemented from time to time, (ii) all REO Deeds of
Trust and Security Agreements, and (iii) all  Pledge Agreement - Membership
Interests (iv) all Deposit Account Security Agreements, (v) the Deposit Account
Security Agreement - Blocked, (v) the Environmental Compliance Agreement, and
(vii) all other security documents required to be delivered to Agent by Borrower
or other non-Borrower parties pursuant to this Agreement as security for
repayment of the Loan and the Obligations, all as modified, amended or
supplemented from time to time.


“Subsidiary” shall mean, with respect to any Person, (a) any corporation of
which an aggregate of more than twenty-five percent (25%) of the outstanding
Capital Stock having ordinary voting power to elect a majority of the board of
directors of such corporation (irrespective of whether, at the time, Capital
Stock of any other class or classes of such corporation shall have or might have
voting power by reason of the happening of any contingency) is at the time,
directly or indirectly, owned legally or beneficially by such Person or one or
more Subsidiaries of such Person; or with respect to which any such Person has
the right to vote or designate the vote of 25% or more of such Capital Stock
whether by proxy, agreement, operation of law or otherwise, and (b) any
partnership or limited liability company in which such Person or one or more
Subsidiaries of such Person shall have an interest (whether in the form of
voting or participation in profits or capital contribution) of more than
twenty-five percent (25%) or of which any such Person is a general partner or
manager may exercise the powers of a general partner or manager.


“Total Liabilities” shall mean all Debt and other liabilities of Borrower as set
forth in the most recent quarterly financial statements of Borrower required to
be delivered by Borrower pursuant to Section 7.3 (Financial and Other reports).

 
12

--------------------------------------------------------------------------------

 



“UCC” means the Uniform Commercial Code as in effect in the State of California,
as the same may be amended from time to time.


“Westamerica Bank” shall have the meaning set forth in the preamble hereto.


“Wholly Owned Subsidiary” means a Subsidiary as to which Borrower owns and
controls 100% of the Capital Stock of such Subsidiary.


2.   THE CREDIT FACILITY.


2.1 The Loan.  Subject to the terms and conditions of this Agreement, the
Lenders agree to establish and maintain a credit facility (the “Loan”)
established from $50,585,000.00 of the principal balance of the Revolving Loan
outstanding under the Existing Loan Agreement and evidenced by the Existing Note
commencing on the Effective Date until the Maturity Date in an aggregate
principal amount not to exceed at any time the Maximum Loan Amount in accordance
with this Article 2, as the Maximum Loan Amount is determined and computed from
time to time (the “Maximum Loan Amount”).  All unpaid principal, accrued
interest and other amounts outstanding on the Loan shall be due and payable on
the Maturity Date.  The Loan shall not revolve and Lenders shall have no
obligation to make any new or revolving Advances to Borrower under the Loan and
each repayment of principal of the Loan shall permanently reduce the Loan, the
Loan Commitments (on a pro rata basis) and the Maximum Loan Amount in a like
amount.


LENDER
LOAN COMMITMENT
PERCENTAGE
Union Bank, N.A.
$20,829,117.38
41.176470%
Westamerica Bank
$14,877,941.31
29.411765%
California Bank & Trust
$14,877,941.31
29.411765%
TOTAL
$50,585,000.00
100%



2.1.1 Borrower’s obligation to repay the Loan Commitment of each Lender under
the Loan shall be evidenced by promissory notes payable to each Lender in the
respective amount of its Loan Commitment for the account of its applicable
lending office (collectively, the “Note”) in the forms attached hereto as
Exhibit 2.1.1 attached hereto and made a part hereof by this reference.  The
Note shall amend and restate the Existing Notes.


2.1.2 As of August 31, 2010, the outstanding principal balance on the Existing
Note was $50,585,000.00.  The Borrower acknowledges and agrees that as of date
the Borrower executes and delivers this Agreement, there are no claims, defenses
to payment, setoffs or credits as to its obligations respecting the Existing
Note or any other Obligations, whether or not asserted by the Borrower.


2.2 Use of Proceeds.  The Borrower shall utilize the Loan proceeds solely:  (i)
for making real property secured loans that will become Collateral, (ii) to the
extent reasonably required, for the preservation of the Borrower’s lien in
Pledged Loan Collateral, including

 
13

--------------------------------------------------------------------------------

 

advances to cure defaults on or retire senior liens thereon, and (iii) to the
extent reasonably required, for the preservation, maintenance, repair, operation
and security of Pledged Loan Collateral, including REO as to which the Borrower
has acquired title by foreclosure or deed-in-lieu of foreclosure under Pledged
Loan Collateral.


2.3 Interest.  The unpaid principal amount of the Loan shall bear interest from
the Closing Date, taking subsequent principal paydowns into account as they
occur, until such principal shall become due and payable, at a fluctuating rate
per annum equal to the Prime Rate, as it may change from time to time, plus one
and one-half percent (1.5%) with a floor of five percent (5.0%) (the “Interest
Rate”).  Changes in the Interest Rate shall become effective on the same day on
which the Prime Rate changes.  While any Event of Default exists, the unpaid
principal of the Loan shall bear interest at an aggregate annual rate equal to
the Interest Rate, as it may change from time to time, plus two percent
(2.0%).  Interest shall be computed for the actual number of days elapsed on the
basis of a year consisting of three hundred sixty (360) days (including the day
of disbursement and the day of payment in full).  Accrued interest on the Loan
shall be due and payable to Agent, for the account of each Lender, payable on
the last Business Day of each month.


2.4 Mandatory Principal Payments and Maximum Loan Amount Reductions.  The
Maximum Loan Amount shall be paid down by Borrower and permanently reduced on
the Closing Date to an amount not to exceed $50,585,000.00 and will be
non-revolving through the Maturity Date.  All repayments of the Loan, whether
mandatory or voluntary, shall permanently reduce the Maximum Loan Amount and the
Loan may not be reborrowed. Mandatory principal repayments and reductions to the
Maximum Loan Amount will be based upon Minimum Monthly Amortization Payments,
Excess Amortization Payments and  Collateral Covenant Limitation Payments as
described below in this Section 2.4 (Mandatory Principal Payments and Maximum
Loan Amount Reductions), and all such payments shall permanently reduce the
Maximum Loan Amount:


 

 
14

--------------------------------------------------------------------------------

 



 
2.4.1 Minimum Monthly Amortization.  The Loan and Maximum Loan Amount shall be
reduced by minimum monthly principal payments due on the last day of each
calendar month (each, a “Minimum Monthly Amortization Payment”) in accordance
with the schedule set forth below; provided, however, that Minimum Monthly
Amortization Payments shall not be required to the extent Agent receives, on or
before the last day of the applicable calendar month, an amount equal to the
required Minimum Monthly Amortization Payment for such month from Excess
Amortization Payments, including Major Loan Proceeds, Distributions Received, a
Cash Sweep, a Collateral Covenant Limitation Payment, or a voluntary prepayment
or any combination of the foregoing:


As Of:
Monthly Amortization
Maximum Loan Amount
31-Aug-10
 $                   -
 $       50,585,000
30-Sep-10
 $                   -
 $       50,585,000
31-Oct-10
 $                   -
 $       50,585,000
30-Nov-10
 $
 $       50,585,000
31-Dec-10
 $          585,000
 $       50,000,000
31-Jan-11
 $       2,500,000
 $       47,500,000
28-Feb-11
 $       2,500,000
 $       45,000,000
31-Mar-11
 $       2,500,000
 $       42,500,000
30-Apr-11
 $       2,500,000
 $       40,000,000
31-May-11
 $       2,500,000
 $       37,500,000
30-Jun-11
 $       2,500,000
 $       35,000,000
31-Jul-11
 $       2,750,000
 $       32,250,000
31-Aug-11
 $       2,750,000
 $       29,500,000
30-Sep-11
 $       2,750,000
 $       26,750,000
31-Oct-11
 $       2,750,000
 $       24,000,000
30-Nov-11
 $       2,750,000
 $       21,250,000
31-Dec-11
 $       2,750,000
 $       18,500,000
31-Jan-12
 $       2,750,000
 $       15,750,000
29-Feb-12
 $       2,750,000
 $       13,000,000
31-Mar-12
 $       2,750,000
 $       10,250,000
30-Apr-12
 $       2,750,000
 $        7,500,000
31-May-12
 $       2,750,000
 $        4,750,000
30-Jun-12
 $       4,750,000
 $                    -



2.4.2 Excess Amortization Payments.   The Loan and Maximum Loan Amount shall be
reduced by the following mandatory principal repayments (each an “Excess
Amortization Payment”) to be paid to Agent on behalf of Lenders upon the
following circumstances and shall be due at the time specified as follows (all
Excess Amortization Payments shall be applied to the next scheduled Minimum
Monthly Amortization Payment(s) due) that has not previously been prepaid
pursuant to this Section 2.4.2 (Excess Amortization Payments) or under Section
2.6 (Voluntary Prepayments):


(a) A mandatory principal repayment equal to seventy percent (70%) of the net
sales proceeds received from the sale or refinance of any REO or other real
property

 
15

--------------------------------------------------------------------------------

 

owned directly by the Borrower or any Wholly Owned Subsidiary of Borrower
whether by sale of all or part of the membership interests or other equity
interests in the entity owning such property or sale of such property itself
after payment of or provision for all indebtedness secured by or relating to the
property and all closing costs, customary commissions, reasonable attorneys’
fees and other selling expenses (including reimbursement of such sums previously
paid), escrow and title fees, and prorations or taxes, insurance, rents and
other customary prorations (“Net Sales or Refi Proceeds”).  Borrower shall
notify Agent and provide a copy of the final escrow closing statement within two
(2) days of the receipt and amount of any Net Sales or Refi Proceeds, and
payment of 70% thereof shall be due from Borrower from and concurrent with the
closing escrow in the case of a sale where Agent is required to partially or
fully reconvey an REO Deed of Trust in connection with such REO sale, or  10
days after receipt by  the seller (Borrower or the relevant Wholly-Owned
Subsidiary) of such Net Sales or Refi Proceeds in all other cases.


(b) A mandatory principal repayment equal to seventy percent (70%) of the net
proceeds received from the pay-off of all Pledged Loans and other loans made by
the Borrower in cases in which the loan payoff amount exceeds $5,000,000.00 to
be determined based upon aggregate amounts of loan payoffs received by Borrower
within the prior 90 day period (“Major Loan Payoff Proceeds”).  Borrower shall
notify Agent within two (2) days of the receipt and amount of such Major Loan
Payoff Proceeds, and payment of 70% thereof shall be due from Borrower 10 days
after receipt of such net proceeds.  Major Loan Payoff Proceeds shall be deemed
reduced by any amounts necessary to reimburse Borrower for all reasonable
attorneys’ fees and other collection costs incurred to enforce the Pledged Loan
and the Pledged Loan Collateral.


(c) A mandatory principal repayment equal to seventy percent (70%) of all cash
proceeds distributed to Borrower by non-wholly-owned Subsidiaries of Borrower
whether generated from the sale or refinance of any owned real estate of such
entity or other capital events (“Distributions Received”), but expressly
excluding any distributions derived from such Subsidiaries’ cash flow from
operations.  Borrower shall notify Agent within two (2) days of the receipt and
amount of any such Distributions Received, and payment of 70% thereof shall be
due from Borrower 10 days after receipt of such Distributions Received.


(d) A mandatory principal repayment equal to cash balances in excess of
$12,000,000.00 maintained in Pledged Deposit Accounts for more than 60 days,
determined by Agent on the basis of the sum of average daily balances held in
deposit accounts of Borrower and Subsidiaries maintained with Agent, per
month-end statements, plus the amount on deposit in the Borrower CB&T Deposit
Account all of which shall be reported to Agent by Borrower in Borrower’s
certificate in form reasonably acceptable to Agent (“Monthly Cash Balance
Certificate”), along with appropriate back-up as may be necessary to
substantiate balances, within ten (10) days of each month-end.  Such excess
amount, (the “Cash Sweep”) payment shall be due five (5) days after delivery to
Agent of the Monthly Cash Balance Certificate, and reported on the next
Collateral Covenant Certificate.


(e) A monthly mandatory principal repayment equal to any Collateral Covenant
Limitation Payment determined to be due under Section 2.5 (Mandatory Loan
Reductions Based on Collateral Covenant).  Payment shall be due ten (10) days
after the

 
16

--------------------------------------------------------------------------------

 

date Borrower is required to deliver the Collateral Covenant Certificate to
Agent hereunder  which shall indicate the required Collateral Covenant
Limitation Payment due, or upon notice by Agent of any Collateral Covenant
Limitation Payment  due based on a month-end determination by Agent.


2.5 Mandatory Loan Reductions Based on Collateral Covenant.  Borrower shall on
the Closing Date (for the month ending August 31, 2010) and the last day of each
month thereafter beginning October 31, 2010 provide a monthly Collateral
Covenant Certificate for the prior month end substantially in the form attached
hereto as Exhibit 2.5 (“Collateral Covenant Certificate”), and within ten (10)
days of the date such certificate is due, shall pay an amount equal to the
amount necessary to permanently reduce the principal balance of the Loan, as
necessary, to maintain the Maximum Loan Amount at or below an amount equal to
the aggregate of the following three (3) allowed collateral amount
determinations (“Collateral Covenant Limitation”), which determinations shall be
made by Agent as of the last day of the month to which the Collateral Covenant
Certificate pertains (each monthly payment, if required, a “Collateral Covenant
Limitation Payment”):


2.5.1 Allowed Collateral Amount For Senior Mortgage Note Collateral:  The
allowed collateral amount for senior Pledged Loans and senior Pledged Loan
Collateral (“Eligible Senior Mortgage Note Collateral Amount”), shall be
determined by Agent by first determining the lesser of (a) or (b) below for each
Pledged Loan and corresponding Pledged Loan Collateral, then adding the lower of
the two amounts for each  Pledged Loan and corresponding Pledged Loan
Collateral, and then applying a fifty percent (50%) collateral allowance rate to
the aggregate total of the lower amount of (a) or (b) below for each  Pledged
Loan and corresponding Pledged Loan Collateral:


(a) the outstanding aggregate unpaid Pledged Loan balances, as of the date of
determination (which shall include the combined loan balances of both the senior
and the junior Pledged Loans where the notes evidencing both the senior and
junior Pledged Loans are secured by a first priority deed of trust and a second
priority deed of trust respectively, name Borrower or order as payee, encumber
the same property, and there are no intervening monetary liens, options or other
rights to the property (subject to reasonable consent by Agent)); or,


(b) one hundred percent (100%) of the Desk Top Market Value (except for Pledged
Loan Collateral where the loan balance exceeds  $2,000,000.00 in which case it
shall be one hundred percent (100%) of Appraised Market Value as set forth
below) of the property encumbered by the relevant deed of trust constituting the
Pledged Loan Collateral  wherein: (i) Borrower has a first deed of trust (or
Borrower is the named beneficiary under both the first deed of trust and a
second deed of trust and there are no intervening monetary liens, options or
other rights to the property (subject to reasonable consent by Agent)) over the
real property securing the Pledged Loans, (ii) the promissory notes evidencing
the Pledged Loans name Borrower or order as payee, and have been endorsed by
Borrower to the order of Agent, (iii) the Agent is in possession of the
promissory notes evidencing the Pledged Loans and the endorsements thereto, (iv)
the Agent is in possession of a Notice of Collateral Assignment of Deed of Trust
for all deeds of trust that secure such Pledged Loans, each fully executed and
in recordable form, and (v) there is no pending filing by or against the
relevant Pledged Loan Borrower for protection under the U.S. Bankruptcy Code.

 
17

--------------------------------------------------------------------------------

 

Provided that, to be included in either (a) or (b) above, (i) any Pledged Loan
and Pledged Loan Collateral must constitute Eligible Loan Collateral, and (ii)
any Pledged Loan having a loan balance in excess of $2,000,000.00 (such amount
to be the combined Pledged Loan balances where the promissory notes evidencing
both the senior and junior Pledged Loans are secured by a first priority deed of
trust and a second priority deed of trust respectively, name Borrower or order
as payee, encumber the same property, and there are no intervening liens), the
Borrower must have provided to Agent (at the Borrower’s expense) an Appraised
Market Value of the property encumbered by such deeds of trust.


2.5.2 Allowed Collateral Amount for REO Collateral:  The allowed collateral
amount for REO (“Eligible REO Collateral Amount”) shall be determined by Agent
by applying a fifty percent (50% ) collateral allowance rate to the total
Appraised Market Value of REO (excluding unimproved land) owned by Borrower or
its existing or future Wholly Owned Subsidiaries, but only in cases in which (i)
Agent is the named beneficiary in a recorded first priority REO Deed of Trust
encumbering such REO (subject only to exceptions to title acceptable to Agent in
Agent’s Discretion) securing the Loan and Obligations under this Agreement for
an amount equal to seventy percent (70%) of the Appraised Market Value of the
REO encumbered thereby (“Individual Deed of Trust Secured Obligations
Limitation”), and, (ii) for all REO with an Appraised Market Value in excess of
$2,500,000.00, the lien of such REO Deed of Trust shall be insured under a REO
Lender Title Policy in an amount equal to the Individual Deed of Trust Secured
Obligations Limitation.


2.5.3 Eligible Cash Collateral: The allowed collateral amount for Pledged
Deposit Accounts (“Eligible Cash Collateral”) shall be determined by Agent in
accordance with the Collateral Covenant Certificate, by applying a seventy-five
percent (75%) collateral allowance rate to the lesser of: a) the average daily
cash balances held in the Pledged Deposit Accounts maintained at Union Bank
(excluding its Investor Distribution Account number ending in 2566, the Interest
Reserve Account and excluding all Exempt Deposit Accounts) for the month of
determination; or, b) the aggregate month-end balances of the foregoing Pledged
Deposit Accounts on the date of determination.


2.6 Voluntary Prepayments.  The Borrower may prepay all or any part of the
principal outstanding on the Loan at any time without premium or penalty, and
any such prepayment shall be applied to the next scheduled Minimum Monthly
Amortization Payment that has not previously been prepaid either voluntarily or
pursuant to Section 2.4.2 (Excess Amortization Payments) above.


2.7 Payment Method.  All payments (including prepayments) to be made by the
Borrower on account of principal, interest and fees on the Loan shall be made to
Agent, for the account of Lenders, in United States dollars, in immediately
available funds and without set-off or counterclaim.  Any payment which is
received by the Agent later than 12:00 noon (California time) shall be deemed to
have been received on the immediately succeeding Banking Day.  Agent will
promptly thereafter cause to be distributed (a) such payments of principal and
interest in like funds to each Lender for the account of its applicable lending
office in the proportion that such Lender’s Advances to which the payment
applies bears to the total amount of all Lender’s Advances to which the payment
applies; and (b) other fees payable to any Lender to be applied in accordance
with the terms of this Agreement.  Borrower hereby authorizes Agent, if and to
the

 
18

--------------------------------------------------------------------------------

 

extent payment is not made when due under this Agreement, to charge from time to
time against any deposit account of Borrower or any Wholly Owned Subsidiary with
Agent any amount as due.  Whenever any payment to be made under this Agreement
shall be stated to be due on a day other than a Business Day, such payments
shall be made on the next succeeding Business Day, and such extension of time
shall be included in the computation of the payment of interest as the case may
be.


2.8 Monthly Collateral Reports and Collateral Covenant Certificate.  The
Borrower will furnish or cause to be furnished to the Agent on the Closing Date
(for the month ending August 31, 2010) and  within thirty (30) days after each
month end thereafter beginning October 31, 2010 (for the month ending September
30, 2010), a completed Collateral Covenant Certificate, signed on behalf of the
Borrower by Burwell or other Authorized Officer of Borrower setting forth the
amount of the Collateral Covenant Base as of the end of such month, and that
states, among other things, that either no Default or Event of Default exists
hereunder as of the date of such Collateral Covenant Certificate, or if such
Default or Event of Default exists, the nature thereof, together with the
back-up schedules that shall include the following information, all certified as
true and correct to Agent:


2.8.1 detailed loan by loan information on all Pledged Loans and Pledged Loan
Collateral including but not limited to:  loan amount, position of lien, amount
of all senior liens; maturity; rate and term; appraised value of pledged loan
collateral and date of most recent Appraisal and the loan-to-value ratio
thereof;


2.8.2 an aging report of all Pledged Loans and Pledged Loan Collateral showing
date and amount of last payment of interest and/or principal, days delinquency
and status of any legal or foreclosure or other enforcement proceedings; and


2.8.3 detailed information for all REO and other real estate owned by the
Borrower and its Wholly Owned Subsidiaries and non-Wholly-Owned Subsidiaries and
other Subsidiaries, including date of foreclosure, deed-in-lieu or other
acquisition, appraised value; date of appraisal; net operating income from rent
rolls, detailed description of any senior or junior liens, ongoing property tax
and homeowner’s association or common area liabilities, and description of any
construction or planned construction and projected costs thereof, and all other
information as requested by Agent, all in form and substance satisfactory to
Agent.


2.9 Certain Pledged Deposit Account and other Reports.  The Borrower will
furnish or cause to be furnished to the Agent promptly after each month end, the
information on the balances held in all Union Bank, N.A. deposit accounts
including Pledged Deposit Accounts and Exempt Deposit Accounts, and in the RMC
CB&T Deposit Account and the RMC Wells Fargo Deposit Account as required under
Section 2.11.5, all in detail required under the Collateral Covenant
Certificate.


2.10 Loan Account.  The Agent shall maintain a loan account (the “Loan Account”)
on its books to record: (i) the Loan (which is comprised of Advances previously
made by Lenders under the Existing Loan Documents and any other Advances
authorized hereunder), (ii) all payments made by the Borrower and (iii) all
other debits and credits as provided in this Agreement with respect to the Loan
or any other Obligations.  All entries in the Loan Account

 
19

--------------------------------------------------------------------------------

 

shall be made in accordance with the Agent’s customary accounting practices as
in effect from time to time.  The balance in the Loan Account, as recorded on
the Agent’s most recent printout or other written statement, shall, absent
manifest error, be presumptive evidence of the amounts due and owing to the
Agent by the Borrower, provided that any failure to so record or any error in so
recording shall not limit or otherwise affect the Borrower’s duty to pay the
Obligations.  The Agent shall render to the Borrower a monthly accounting of
transactions with respect to the Loan setting forth the balance of the Loan
Account.  Unless the Borrower notifies the Agent in writing of any objection to
any such accounting (specifically describing the basis for such objection),
within a reasonable time after the date thereof, each and every such accounting
shall be deemed final, binding and conclusive on the Borrower (absent manifest
error) in all respects as to all matters reflected therein.  Only those items
expressly objected to in such notice shall be deemed disputed by the Borrower.


2.11 Collateral.  The Loan and other Obligations of Borrower shall be secured by
a first priority lien and security interest in favor of Agent for the benefit of
Lenders in the Collateral consisting of all domestic real and personal property
assets of the Borrower and its Subsidiaries under documentation satisfactory to
Agent in its sole discretion, including, without limitation:


2.11.1 a first priority, perfected security interest in all pledged loans and
pledged loan collateral (whether the Borrower has a 1st, 2nd or 3rd Trust Deed),
including, at Agent’s discretion, a Notice of Collateral Assignment of Deed of
Trust for all Pledged Loan Collateral to be recorded in the applicable real
property records at Agent’s sole discretion;


2.11.2 a first priority, perfected security interest in all securities owned by
Borrower and its Wholly Owned Subsidiaries, pursuant to a fully executed Pledge
Agreement - Membership Interests in the case of entities that are limited
liability companies and otherwise pursuant to documentation satisfactory to
Agent, including without limitation all membership interests and stock interests
and other Capital Stock interests of all existing and future Wholly Owned
Subsidiaries and Subsidiaries which are not Wholly-Owned Subsidiaries of
Borrower, and other investment property of Borrower, and all Wholly Owned
Subsidiaries of Borrower that are limited liability companies shall opt in to
Article 8 of the Uniform Commercial Code, such that such membership interests
shall be evidenced by certificates delivered to and held by Agent; provided,
however, that Borrower shall not be required to provide such security interest
in securities to the extent that Borrower provides evidence acceptable to Agent
that such grant would violate the terms of any existing first deeds of trust
then encumbering assets owned by the entity in which such securities are
constituent ownership interests;  In furtherance of the foregoing, Borrower
shall provide to Agent within thirty (30) days of acquiring any Capital Stock
interests in Wholly Owned Subsidiaries and Subsidiaries which are not
Wholly-Owned Subsidiaries of Borrower, the following: (i) a description of  such
Wholly Owned Subsidiaries and/or other Subsidiaries and an update of Exhibit
5.16 to this Agreement showing such entity, (ii) copies of the organizational
documents and operating agreements for such Wholly Owned Subsidiaries and/or
other Subsidiaries conforming to the requirements of this Section 2.11.2 , (iii)
a fully executed Pledge Agreement - Membership Interests relating to the Capital
Stock of such entity, and (iv) a fully executed Deposit Account Security
Agreement relating to deposit accounts owned by any Wholly Owned Subsidiary.

 
20

--------------------------------------------------------------------------------

 



2.11.3 a first priority (and at Agent's Discretion, a junior priority)  REO Deed
of Trust on all unencumbered (and at Agent's Discretion, encumbered) REO and
other real property (and personal property located on or used in connection with
such real property) owned by Borrower or any of its Wholly Owned Subsidiaries
(in which case such REO Deed of Trust shall contain appropriate surety waivers),
each such REO Deed of Trust encumbering REO with an Appraised Market Value of
over $2,500,000 to be insured by a REO Lender Title Policy.  Within ninety (90)
days of the Borrower or any one of its existing or future Wholly Owned
Subsidiaries acquiring a real property through foreclosure, deed-in-lieu, or
otherwise, during the term of the Loan, Borrower shall provide an REO Deed of
Trust encumbering such real property (and personal property located on or used
in connection  with such real property), the lien of which to be insured by a
REO Lender Title Policy for REO with an Appraised Market Value of over
$2,500,000.  All REO shall be subject to Agent’s review of preliminary title
reports and acceptable environmental reports, to be determined by Agent at
Agent’s Discretion, including without limitation, Phase I site assessment, Phase
II site assessment, transaction screening and Flood Zone Certification, all of
which shall be subject to Agent’s approval pursuant to Agent’s
Discretion.  Concurrent with providing any REO Deed of Trust from a Wholly Owned
Subsidiary, Borrower shall also provide a Security Agreement and an
Environmental Compliance Agreement from such entity relating to the
REO.  Provided that no Default or Event of default is then existing and
continuing, any such REO Deed of Trust shall be released in exchange for payment
to Agent of 70% of any Net Sales or Refi Proceeds relating thereto, to be
applied as otherwise set forth in Section 2.4.2 (Excess Amortization
Payments).  The foregoing shall not preclude or interfere with Borrower or its
Wholly Owned Subsidiaries arranging for acquisition of REO subject to a
pre-existing first deed of trust;


2.11.4 a first priority perfected security interest pursuant to a Deposit
Account Security Agreement ( and a Deposit Account Security Agreement-Blocked in
the case of the Interest Reserve Account) in all Pledged Deposit Accounts of
Borrower and its Wholly Owned Subsidiaries maintained with Union Bank, N.A.;
aggregate funds in Exempt Deposit Accounts of any one Wholly Owned Subsidiary
shall not at any time exceed $200,000, and any excess shall within three (3)
Business Days be transferred to a Pledged Deposit Account; all deposit accounts
of Borrower and its Wholly Owned Subsidiaries, without exception, shall be
maintained at Union Bank, N.A., except up to a maximum amount of $1,000,000.00
may be held in a deposit account at California Bank & Trust (“Borrower CB&T
Deposit Account”), provided that such account is at all times subject to a first
priority perfected security interest in favor of Agent as security for the Loan
and the other Obligations under this Agreement;


2.11.5 a first priority perfected security interest pursuant to Deposit Account
Security Agreement (and control agreement for accounts maintained at
depositories other than Union Bank, N.A.) in all deposit accounts of Redwood
Mortgage Corporation maintained with Union Bank, N.A. and the deposit account
maintained with California Bank & Trust, as depository authorized below; all
deposit accounts of Redwood Mortgage Corporation, without exception, shall
continue to be maintained at Union Bank, N.A., except that (i) a deposit account
of up to an amount equal to $1,000,000.00 less the amount held in the Borrower
CB&T Account, may be held in a deposit account at California Bank & Trust (“RMC
CB&T Deposit Account”), provided that such account is at all times subject to a
first priority perfected security interest in favor of Agent as security for the
Loan, and provided further  that the combined amounts on deposit in the Borrower
CB&T Deposit Account and the RMC CB&T Deposit Account may at

 
21

--------------------------------------------------------------------------------

 

no time exceed $1,000,000.00, and (ii) up to $100,000.00 may be held in a
deposit account maintained with Wells Fargo Bank, N.A. (“RMC Wells Fargo Deposit
Account”).  The amount on deposit in the RMC Wells Fargo Deposit Account may be
increased to an amount not to exceed $300,000.00 immediately upon the Maximum
Loan Amount having been permanently reduced to $30,000,000.00.  Redwood Mortgage
Corporation shall deliver information on the balances held in the RMC CB&T
Deposit Account and the RMC Wells Fargo Deposit Account to Agent at each month
end and from time to time upon Agent’s request.


2.12 Non-Receipt of Funds by Agent.  Unless Agent shall have received notice
from a Lender prior to the date on which such Lender is to provide funds to the
Agent for an Advance to be made by such Lender that such Lender will not make
available to Agent such funds, Agent may assume that such Lender has made such
funds available to Agent on the date of such Advance in accordance with the
terms of this Agreement and Agent in its sole discretion may, but shall not be
obligated to, in reliance upon such assumption, make available to Borrower on
such date a corresponding amount.  If and to the extent such Lender shall not
have so made such funds available to Agent, such Lender agrees to repay to Agent
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date such amount is made available to Borrower until the
date such amount is repaid to Agent, at the Federal Funds Rate for the
correction of errors among Lenders for three (3) Business Days and thereafter at
the Prime Rate.  If such Lender shall repay to Agent such corresponding amount,
such amount so repaid shall constitute such Lender’s Advance for purposes of
this Agreement.  If such Lender does not pay such corresponding amount forthwith
upon the Agent’s demand therefor, Agent shall promptly notify Borrower, and
Borrower shall immediately pay such corresponding amount to Agent with interest
thereon, for each day from the date such amount is made available to Borrower
until the date such amount is repaid to Agent at the rate of interest applicable
at the time to such proposed Advance.


3.   FEES, EXPENSES AND DEPOSITS.
 
3.1 Quarterly Facility Fee.  The Borrower agrees to pay to Agent for the account
of Lenders a Quarterly Facility Fee (“Quarterly Facility Fee”) at the rate of
one half of one percent (0.50%) per annum (i.e., 0.125% per calendar quarter) on
the Maximum Loan Amount, as may be permanently reduced from time to time, to be
calculated and paid on a quarterly basis, and to be paid on the Closing Date
(for the quarter beginning October 1, 2010), provided that Borrower shall be
entitled to a credit of $30,000.00 (the amount of the forbearance fee paid by
Borrower in connection with the Fourth Extension) against the Quarterly Facility
Fee payment for the fourth quarter 2010 due on October 1, 2010, and in advance
on the first day of each calendar quarter thereafter.  The Quarterly Facility
Fee shall be paid to each Lender by Agent upon Agent’s receipt from Borrower on
a pro-rata basis, and shall be fully earned and non-refundable when paid by
Borrower.


3.2 Collateral Agent Fee.  The Borrower agrees to pay to the Agent a Quarterly
Collateral Agent Fee (“Quarterly Collateral Agent Fee”) at the rate of (0.15%)
per annum (i.e., 0.0375% per calendar quarter) on the Maximum Loan Amount, as
may be permanently reduced from time to time, to be calculated and paid on a
quarterly basis beginning on the Closing Date (for the quarter beginning October
1, 2010), and in advance on the first day of each calendar

 
22

--------------------------------------------------------------------------------

 

quarter thereafter.  The Quarterly Collateral Agent Fee shall be paid solely to
Union Bank, N.A. as Agent, and shall be fully earned and non-refundable when
paid by Borrower.


3.3 Reimbursement Costs.  The Borrower agrees to reimburse the Agent and the
Lenders for Lender Expenses and any other fees and expenses they incur in the
negotiation, documentation or closing of this Agreement and any agreement or
instrument required by this Agreement, including all recording fees, filing fees
and the Agent’s and Lender’s reasonable attorneys’ fees and costs.


3.3.1 The Borrower agrees that the Agent or the Agent’s independent auditors,
or, at the Agent’s request, the Lenders’ auditors, may undertake audits of the
Collateral as to which the Borrower shall provide full cooperation.  Such audits
shall be undertaken annually, provided that if a Default or Event of Default has
occurred and is continuing or the results of the preceding audit were not
satisfactory, such audits may be undertaken more frequently in the Agent’s good
faith discretion.  The Borrower further agrees to reimburse the Agent or
Lenders, as applicable, for the cost of such Collateral audits up to a maximum
amount of $10,000 per annum.


3.4 Required Deposits.  The Borrower agrees that until the Loan Commitment
expires and the Loan and all other Obligations under this Agreement are repaid
in full, and except as specifically provided in this Agreement, the Borrower
shall (i) maintain all of its deposit accounts with Union Bank, N.A., and (ii)
will cause RMC to maintain all of its respective deposit accounts with Union
Bank, N.A., subject at all times to a first and prior lien in favor of Agent for
the benefit of Lenders pursuant to Deposit Pledge Agreements or Deposit Pledge
Agreements- Blocked as required hereunder.


4.   CONDITIONS PRECEDENT.
 
4.1 Conditions to Loan.  The obligation of the Lender to amend and restate the
Existing Loan and thereby establish the Loan shall become effective only upon
satisfaction of each of the following conditions precedent on or before October
18, 2010 unless the Agent shall otherwise agree in writing:


4.1.1 The Agent shall have received each of the following:


(a) A counterpart original of this Agreement, duly executed by the Borrower and
each Lender.


(b) The other Loan Documents required by the Agent for the Loan, duly executed
by the Borrower or non-Borrower accommodation party, as required, including
without limitation, the Deed of Trust, the Pledge Agreement - Membership
Interests, the Second Amended and Restated Security Agreement, the Environmental
Compliance Agreement, the Guaranty, the Deposit Account Security Agreement, the
Deposit Account Security Agreement-Blocked, the Notice of Collateral Assignment
of Deed of Trust).


(c) The following, all subject to Agent's approval pursuant to Agent’s
Discretion: (i) a Phase I site assessment report or, at Agent’s Discretion,
Phase II site assessments, transactional screens, or other environmental reports
as may be requested, for all

 
23

--------------------------------------------------------------------------------

 

REO subject to any REO Deed of Trust; (ii) evidence acceptable to Agent of
property and casualty insurance (including flood insurance where applicable) and
general liability insurance relating to each REO property with lender loss payee
endorsements, and additional insured endorsements in favor of Agent for Lenders
in the case of all REO encumbered with an REO Deed of Trust in favor of Agent;
and (iii) Flood Zone Certifications.


(d) All of the Pledged Loans and Pledged Loan Collateral included in the
Collateral shall be duly endorsed or assigned (as applicable) to Agent, for the
benefit of Lenders, and delivered to Agent’s designated offices.


(e) A copy of the Borrower’s (i) partnership agreement and all amendments
thereto certified by Burwell and (ii) Certificate of Limited Partnership,
together with copies of any amendments thereto, certified by the California
Secretary of State as having been filed in such office.


(f) Copies of the articles of incorporation and all amendments thereto,
certified as of a recent date by the California Secretary of State, and the
bylaws and all amendments thereto certified by the corporate secretary of each
of the corporate General Partners.


(g) A true, complete and correct copy of the certificates, resolutions or other
evidence satisfactory to the Lender of necessary actions taken by the Borrower
and the corporate General Partners authorizing the execution, delivery and
performance of this Agreement and, as applicable, the other Loan Documents.


(h) A certification by the Borrower of the name and signature of each
individual  Authorized Officer authorized to sign the Loan Documents and
Collateral Covenant  Certificates and other certificates of Borrower required
hereunder.


(i) Payment of the Quarterly Facility Fee due October 1, 2010 in the sum of
$33,231.25 which is equal to $63,231.25 less $30,000.00 credit for Forbearance
Fee paid in connection with the Fourth Extension, provided that if the Closing
Date occurs after October 18, 2010, such credit will not be allowed and the
Quarterly Facility Fee due October 1, 2010 shall be  $63,231.25 in full
regardless of the actual Closing Date.


(j) Payment of the Quarterly Collateral Agent Fee due October 1, 2010 in the sum
of $18,969.38.


(k) Payment for all outstanding Lender Expenses.


(l) A true, complete and correct copy of the Loan Servicing Agreement in the
form of Exhibit 6.3-l and Exhibit A thereto in form and substance satisfactory
to the Agent, duly executed by the Borrower and RMC.


(m) Agent shall have reviewed, to its satisfaction the Borrower’s:  (i) monthly
cash flow projections for calendar 2010 and 2011; (ii) receipt of either an
Appraised Market Valuation or a Desk Top Valuation, as applicable, on all real
estate included in the Eligible Senior Mortgage Note Collateral Amount or
Eligible REO Collateral Amount (except

 
24

--------------------------------------------------------------------------------

 

that no Appraised Market Valuation shall be required if a Desk Top Market
Valuation is permissible under Section 2.5.1(b) above, and (iii) to the extent
in Borrower’s possession or control and only as such information becomes
available to Borrower, detail of expenses Borrower has indicated in cash flow
statements submitted to Agent that are required to maintain and improve REO and
other real property owned by Borrower and Wholly Owned Subsidiaries.


4.1.2 Each REO Deed of Trust required to be delivered hereunder shall have been
properly recorded in the official records of county where the real property
encumbered thereby is located, and, where required hereunder, insured by an ALTA
Lender’s Extended Loan Policy 2006 issued by First American Title Insurance
Company to Agent for the benefit of Lenders with such endorsements as Agent
shall require, in an insured amount equal to 70% of  the Appraised Market Value
of the encumbered Property, and subject only to such exceptions as Agent shall
approve in its reasonable discretion (each, a “REO Lender Title Policy”).


4.1.3 All of the representations and warranties of the Borrower set forth in
Articles V and VI and elsewhere in the Loan Documents shall be true and correct.


5. GENERAL REPRESENTATIONS AND WARRANTIES.


To induce the Agent and Lenders to enter into this Agreement, the Borrower
represents and warrants to Agent and each Lender as follows:


5.1 Organization of Borrower.  The Borrower is a limited partnership, duly
formed, validly existing and in good standing under the laws of the State of
California and duly qualified and in good standing in each other jurisdiction
wherein the conduct of its businesses or the ownership of its properties
requires such qualification, except for those jurisdictions in which the failure
to be qualified and in good standing would not result in a Material Adverse
Effect, and has the requisite power and authority to own and manage its
properties and to carry on its businesses.


5.2 General Partners and their Organization.  The general partners of Borrower
are Burwell, Gymno and RMC (collectively, the “General Partners”).  Each of
Gymno and RMC is a corporation, duly organized, validly existing and in good
standing under the laws of the State of California and duly qualified and in
good standing in each other jurisdiction wherein the conduct of its businesses
or the ownership of its properties requires such qualification, except for those
jurisdictions in which the failure to be qualified and in good standing would
not result in a Material Adverse Effect, and has the requisite power and
authority to own and manage its properties and to carry on its businesses.


5.3 Agreement Authorized for Borrower.  The execution, delivery and performance
of this Agreement and the other Security Documents by the Borrower and any third
party accommodator are within its powers, have been duly authorized by all
necessary action and do not contravene (i) its respective partnership agreement
or other governing documents, (ii) any law or contractual restriction binding on
or affecting the Borrower or any third party accommodator, or (iii) any
agreement binding on the Borrower, any third party accommodator, or its property
and do not result in or require the creation of any lien, security interest or
other

 
25

--------------------------------------------------------------------------------

 

charge or encumbrance (other than pursuant to the Security Documents) upon or
with respect to any of their properties.


5.4 Agreement and Guaranty Authorized for General Partners.  The execution,
delivery and performance of this Agreement and the Guaranty by the General
Partners on behalf of the Borrower are within their respective powers, have been
duly authorized by all necessary action and do not contravene (i) its respective
articles of incorporation and bylaws, (ii) any law or contractual restriction
binding on or affecting such General Partner or (iii) any agreement binding on
such General Partner or its property and do not result in or require the
creation of any lien, security interest or other charge or encumbrance (other
than pursuant to the Security Documents) upon or with respect to any of its
properties.


5.5 No Consent Required.  No consent or approval or other action by, and no
notice to or filing with, any Governmental Authority or regulatory body is
required for the due execution, delivery and performance by the Borrower, or any
Guarantor, or any third party accommodator or any of the Loan Documents to be
execute and delivered by them.


5.6 Enforceable Obligations.  The Security Documents when delivered hereunder
shall each be the legal, valid and binding obligation of the Borrower or third
party accommodator, as applicable, enforceable against the Borrower or third
part accommodator in accordance with their respective terms, subject only to the
effect of applicable bankruptcy, insolvency, reorganization or other similar
laws affecting the rights of creditors generally. The Guaranty when delivered
hereunder shall be the legal, valid and binding obligation of each of the
Guarantors, enforceable against each of the Guarantors in accordance with its
respective terms, subject only to the effect of applicable bankruptcy,
insolvency, reorganization or other similar laws affecting the rights of
creditors generally.


5.7 Financial Information.  All financial and other statements and data
submitted by or on behalf of the Borrower and the General Partners to the Agent
or the Lenders as of the date hereof are true, complete and correct in all
material respects and, taken as a whole, truly reflect the matters set forth
therein as of the date thereof.


5.8 Litigation and Contingent Liabilities.  Except as disclosed in Exhibit 5.8,
there is no litigation, arbitration, claim or governmental proceeding pending,
nor to the knowledge of the Borrower or the General Partners threatened, against
the Borrower or any General Partner or any assets of the Borrower or any General
Partner or respecting the operations or business of the Borrower or any General
Partner, including any franchises, rights, consents, permits, licenses or
approvals relating thereto, which, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect.


5.9 Tax Matters.  The Borrower and each General Partner and each Wholly Owned
Subsidiary has filed all federal and state income tax returns that are required
to be filed and has paid all taxes, interest and assessments due in connection
with such returns; and there is no proposed, asserted or assessed tax deficiency
against the Borrower or any General Partner or any Wholly Owned Subsidiary,
except those being contested in good faith and for which any reserve required by
GAAP has been created.

 
26

--------------------------------------------------------------------------------

 



5.10 Adverse Obligations.  Except as disclosed in Exhibit 5.10, neither the
Borrower nor any General Partner is a party to any instrument, agreement or
indenture or subject to any charter or corporate restriction and has not
incurred any commitment, obligation or liability, whether voluntarily or
involuntarily or contingent or non-contingent, the observance, performance,
enforcement, imposition or execution of which could reasonably be expected to
result in a Material Adverse Effect.


5.11 ERISA.  The Borrower is in compliance in all material respects with ERISA
to the extent applicable and has received no notice to the contrary from PBGC.


5.12 Margin Stock.  The Borrower is not engaged in the business of extending
credit for the purpose of purchasing or carrying margin stock (within the
meaning of Regulation G, T, U or X issued by the Board of Governors of the
Federal Reserve System), and no proceeds of the Loan will be used to purchase or
carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying any margin stock.


5.13 Not an Investment Company.  The Borrower is not an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.


5.14 Trademarks, Licenses and Approvals.  The Borrower possesses all necessary
trademarks, service marks, patents, copyrights, licenses, franchises, rights,
consents, permits, licenses or approvals that are materially necessary to
conduct its business operations, including the mortgage lending business, as now
operated without any known conflict with the valid trademarks, service marks,
patents, copyrights, licenses, franchises, rights, consents, permits, licenses
or approvals of other Persons.  RMC possesses all necessary trademarks, service
marks, patents, copyrights, licenses, franchises, rights, consents, permits,
licenses or approvals that are materially necessary to conduct its business
operations, including the business of arranging and servicing mortgage loans
that are the assets of the Borrower, as now operated without any known conflict
with the valid trademarks, service marks, patents, copyrights, licenses,
franchises, rights, consents, permits, licenses or approvals of other Persons.


5.15 Hazardous Substances and Environmental Laws Compliance.  Except as set
forth in Exhibit 5.15:


5.15.1 The Borrower has no knowledge of or reason to believe that, or any duty
to investigate whether, any Hazardous Substances have been located, used,
manufactured, generated, treated, handled, stored, spilled, disposed of,
discharged or released by any Person on, under or about any real property owned,
leased or used by the Borrower or constituting Pledged Loan Collateral except in
the ordinary course of business and in full compliance with all Environmental
Laws.


5.15.2 The Borrower has no knowledge or reason to believe that, or any duty to
investigate whether, any Hazardous Substances have been treated, handled,
stored, spilled, disposed of or released in connection with any of the
Borrower’s business operations, except in the ordinary course of business and in
full compliance with all Environmental Laws.


5.15.3 The Borrower has no knowledge of or reason to believe that there is any
pending or threatened investigation, assessment, claim, demand, action or
proceeding of any kind

 
27

--------------------------------------------------------------------------------

 

relating to (i) any alleged or actual Hazardous Substances located under or
about any real property owned, leased or used by the Borrower or constituting
Pledged Loan Collateral, (ii) the Borrower’s business operations to the extent
any Hazardous Substances or compliance with any Environmental Laws is involved,
or (iii) any other alleged or actual violation or noncompliance by the Borrower
with regard to any Environmental Laws.


5.15.4 The Borrower has obtained and will maintain every right, consent, permit,
license, financial responsibility certificate or other approval reasonably
believed by the Borrower to be required by any Environmental Laws as a condition
to its business operations or in connection with its respective use, development
or maintenance of any real property owned, leased or used by the Borrower.


The Borrower has been, is and will remain in full compliance with all
Environmental Laws applicable to its business operations and the use,
development or maintenance of any real property owned, leased or used by the
Borrower.


5.16 No Subsidiaries.  Except as disclosed in Exhibit 5.16, the Borrower has no
Wholly Owned Subsidiaries or other Subsidiaries.


5.17 Fictitious Name.  If the Borrower operates under a fictitious name, the
Borrower has made all fictitious name filings which may be required in
connection with the business conducted under such fictitious name.


5.18 Compliance with Law.  Without derogating from any other representation or
warranty contained in this Article V or elsewhere in the Loan Documents, the
Borrower is in substantial compliance with all laws, regulations, ordinances and
rules applicable to the Borrower and its business, operations, properties and
assets, including laws pertaining to occupational safety and employment, other
than those laws the failure to comply with which would not have or result in a
Material Adverse Effect.


5.19 Reliance.  Neither any written information, certificate, statement, exhibit
or report furnished by or on behalf of the Borrower to the Agent or any Lender
in connection with the Loan Documents, including in connection with any
representation, warranty, covenant, agreement or provision of the Loan
Documents, contains any material misstatement of fact or, when taken as a whole,
omits to state a material fact or any fact necessary to make the statements
contained therein not misleading.


6.   SPECIFIC REPRESENTATIONS AND WARRANTIES REGARDING PLEDGED LOANS.


To induce the Lenders to enter into this Agreement, the Borrower represents and
warrants to Agent and Lenders as to each Pledged Loan as follows:


6.1 Binding Obligation.  So long as it constitutes Collateral, each Pledged Loan
represents the legal, valid and binding payment obligation of the Pledged Loan
Borrower, enforceable in -accordance with its terms, except that (i) such
enforcement may be subject to bankruptcy, insolvency, reorganization, moratorium
or other similar laws (whether statutory, regulatory or decisional) now or
hereafter in effect relating to creditors’ rights generally and (ii)

 
28

--------------------------------------------------------------------------------

 

the remedy of specific performance and injunctive and other forms of equitable
relief may be subject to certain equitable defenses and to the discretion of the
court before which any proceeding therefor may be brought, whether a proceeding
at law or in equity.


6.2 Compliance with Laws.  All requirements of applicable federal, state and
local laws, and regulations thereunder, in respect of the Pledged Loan have been
complied with at the time the Pledged Loan was originated and so long as it
remains Collateral, including laws relating to usury, truth-in-lending, real
estate settlement procedures, consumer credit protection, equal credit
opportunity, good faith estimates, fair lending, foreign assets and disclosure
laws.


6.3 Characteristics of a Pledged Loan.  The Pledged Loan has the following
characteristics: (i) the Pledged Loan was originated by the Borrower in the
State of California and was arranged and will be serviced by RMC pursuant to a
Loan Servicing Agreement in the form of Exhibit 6.3-l, (ii) was fully and
properly executed by the parties thereto, (iii) the Pledged Loan Borrower’s
obligations are secured by a valid, subsisting and enforceable security interest
in favor of the Borrower in the related Pledged Loan Collateral, (iii) at the
time it becomes Collateral, the Pledged Loan is in full force and effect in
accordance with its terms and contains enforceable provisions such that the
rights and remedies of the holder thereof shall be adequate for realization
against the related Pledged Loan Collateral of the benefits of the security,
(vi) at the time it becomes Collateral, the Pledged Loan is free and clear of
all security interests, pledges, liens, encumbrances and adverse claims of any
kind or character created, suffered or permitted by the Borrower and (vii) the
Pledged Loan provides for periodic payments which are principally due and
payable on a monthly basis.


6.4 Obligations:  No Impairment.  At the time it becomes Collateral, the
Borrower or RMC has fulfilled all obligations on its part to be fulfilled under
or in connection with the Pledged Loans.


6.5 No Proceedings.  At the time it becomes Collateral, to the best of the
Borrower’s knowledge after using commercially reasonable due diligence, and
except as disclosed in Exhibit 6.5, there were no proceedings or investigations
pending or threatened before any court, regulatory body, administrative agency,
or other tribunal or governmental instrumentality asserting the invalidity of
the Pledged Loan, (ii) asserting the bankruptcy or insolvency of the Pledged
Loan Borrower, (iii) seeking to prevent payment and discharge of the Pledged
Loan or (iv) seeking any determination or ruling that might materially and
adversely affect the validity or enforceability of the Pledged Loan
(“Proceedings”).  To the extent that such Proceedings have been instituted in
connection with any Pledged Loan and are continuing, all such Proceedings (with
reasonable detail) are set forth in Exhibit 6.5, which shall be updated from
time to time at the request of Agent.


6.6 No Modifications.  At the time it becomes Collateral, the terms of the
instruments, agreements and other documents evidencing the Pledged Loan and the
security interest in the Pledged Loan Collateral and the relevant Loan Servicing
Agreement have not been impaired, waived, altered or modified in any respect,
except by written instruments which have been recorded, if necessary to protect
the interests of Lenders, and which have been delivered to the Agent.

 
29

--------------------------------------------------------------------------------

 



6.7 No Defenses.  At the time it becomes Collateral, the Pledged Loan and the
security interest in the Pledged Loan Collateral are not subject to any right of
rescission, set-off, counterclaim or defense, including the defense of usury.


6.8 Insurance.  The Pledged Loan Collateral consisting of real property is
insured by an insurer qualified to do business in the State of California
against loss by fire, hazards of extended coverage and such other hazards as are
customary in the area where the mortgaged property is located.  All such
insurance policies (collectively, the “Insurance Policies”) contain a standard
mortgagee clause naming the Borrower, its successors and assigns as mortgagee
and all premiums thereon have been paid.  If upon origination of the Pledged
Loan, the mortgaged property was in an area identified in the Federal Register
by the Federal Emergency Management Agency as having special flood hazards (and
such flood insurance has been made available) a flood insurance policy meeting
the requirements of the current guidelines of the Federal Insurance
Administration is in effect, provided that the Borrower is required to obtain
such insurance.  The deed of trust evidencing the security interest in the
Pledged Loan Collateral obligates the Pledged Loan Borrower to maintain all such
insurance at the Pledged Loan Borrower’s cost and expense and, on the Pledged
Loan Borrower’s failure to do so, authorizes the holder of the deed of trust to
maintain such insurance at the Pledged Loan Borrower’s cost and expense and to
seek reimbursement therefor from the Pledged Loan Borrower.  The Borrower shall
deliver copies of ACORD certificates (or equivalent) for all Pledged Loan
Collateral real property to Agent on or before the Closing Date


6.9 No Satisfaction of Deed of Trust.  As of the date it becomes Collateral, the
deed of trust evidencing the security interest in the Pledged Loan Collateral
has not been satisfied, canceled, subordinated, or rescinded, in whole or in
part, and the mortgaged property has not been released from the lien thereof, in
whole or in part, nor has any instrument been executed that would effect any
such release, cancellation, subordination or rescission;


6.10 Validity of Deed of Trust Documents.  As of the date it becomes Collateral,
each deed of trust included in Pledged Loan Collateral is a valid, existing and
enforceable lien on the Pledged Loan Collateral consisting of real property,
including all improvements on the mortgaged property, subject only to (a) the
lien of current real property taxes and assessments not yet due and payable, (b)
covenants, conditions and restrictions, rights of way, easements and other
matters of public record as of the date of recording being acceptable to
mortgage lending institutions generally and specifically referred to in lender’s
title insurance policy delivered to the originator of the Pledged Loan and which
do not adversely affect the appraised value of the mortgaged property, (c) other
matters to which like property are commonly subject which do not materially
interfere with the benefits of the security intended to be provided by the deed
of trust or the use, enjoyment, value or marketability of the related mortgaged
property and (d) any first priority mortgage or deed of trust.  Any security
agreement, chattel mortgage or equivalent document related to and delivered in
connection with the Pledged Loan establishes and creates a valid, existing and
enforceable lien on the property described therein, and the Borrower has full
right to sell and assign the same to the Agent.


6.11 Title Insurance.  The Borrower’s security interest in the Pledged Loan
Collateral consisting of real property is covered by an American Land Title
Association lender’s title insurance policy, including all applicable
endorsements, insuring the Borrower and its successors

 
30

--------------------------------------------------------------------------------

 

and assigns, as to the lien of the deed of trust in the original principal
amount of the Pledged Loan against any loss by reason of the invalidity or
unenforceability of the lien.  Additionally, such lender’s title insurance
policy affirmatively insures ingress and egress, and against encroachments by or
upon the mortgaged property or any interest therein.  No claims have been made
under such lender’s title insurance policy, and no prior holder of the related
deed of trust, including the Borrower, has done, by act or omission, anything
which would impair the coverage of such lender’s title insurance policy.


6.12 No Defaults.  As of the date it becomes Collateral, and except as disclosed
in writing to Agent, there is no default, breach, violation or event of
acceleration existing under the documents evidencing the Pledged Loans and no
event which, to the best of the Borrower’s knowledge, with the passage of time
or with notice and the expiration of any grace or cure period, would constitute
a default, breach, violation or event of acceleration, and the Borrower has not
waived any default, breach, violation or event of acceleration.


6.13 Origination and Servicing Practices.  The origination and collection
practices used by the Borrower and RMC with respect to the Pledged Loan and the
Pledged Loan Collateral have been in all respects legal and customary in the
mortgage loan origination and servicing business.  Each Pledged Loan expressly
permits the holder thereof or of the related note to advance sums for unpaid
insurance premiums, property taxes and/or any other payments necessary to
protect the value of or the note holders rights in the Pledged Loan Collateral
consisting of real property.


6.14 No Damage.  To the best of the Borrower’s knowledge as of the date it
becomes Collateral and based on commercially reasonable due diligence, as of the
date it becomes Collateral, the Pledged Loan Collateral consisting of real
property is free of damage and waste and there is no proceeding pending for the
total or partial condemnation thereof.


6.15 Occupancy and Licensing.  To the best of the Borrower’s knowledge, after
reasonable inquiry and investigation, any Pledged Loan Collateral consisting of
occupied real property is lawfully occupied under applicable law.


6.16 Appraisal.  As of the date it becomes Collateral, the Pledged Loan
Collateral consisting of real property has been the subject of an appraisal
undertaken by an appraiser who is licensed or qualified as an independent
appraiser by state certification or national organization or other
qualifications acceptable to the General Partners.  All of the improvements that
were included for the purpose of determining the appraised value of the related
property at the time of the origination of the Pledged Loan lie wholly within
the boundaries and building restriction lines of such property, and no
improvements on adjoining properties encroach upon mortgaged property.


7.   AFFIRMATIVE COVENANTS.


The Borrower covenants and agrees that unless otherwise approved by the Agent,
the Borrower shall comply with the following provisions:


7.1 Performance of Obligations.  The Borrower shall fully and timely perform its
obligations and observe, maintain and perform all covenants, terms and
conditions of this

 
31

--------------------------------------------------------------------------------

 

Agreement  and the other Security Documents to be performed by Borrower
including timely payment of all payment obligations under the Loan and the other
Obligations.


7.2 Books and Records.  The Borrower shall keep proper books and records
relating to the ownership and operation of its businesses, properties, equipment
and facilities, including books of record and account in which true, complete
and correct entries shall be timely made of their respective business affairs
and transactions.  The Borrower shall permit the Agent, or any representative
thereof, annually in accordance with Section 3.3.1, and at other reasonable
times and intervals, to visit the offices of the Borrower and to examine all
books of accounts, records and reports and other papers of such entity, make
copies and extracts thereof.  Such examinations and the making of copies and
extracts shall be at the expense of the Borrower.  The rights of the Lenders
under this Section 7.2 (Books and Records) are cumulative of the other rights of
the Lenders under this Agreement and the Security Documents.


7.3 Financial and Other Reports.  The Borrower will furnish or cause to be
furnished to the Agent and Lenders:


7.3.1 As soon as available and in any event within one hundred and ten (110)
days after the end of each fiscal year, a copy of the Borrower’s Form 10-K filed
with the Securities and Exchange Commission, which shall be certified by
Armanino McKenna LLP or other certified public accounting firm acceptable to
Agent.


7.3.2 As soon as available and in any event within sixty (60) days after the end
of each fiscal quarter excluding the fiscal year end, (i) a copy of the
Borrower’s Form 10-Q filed with the Securities and Exchange Commission, and (ii)
an updated cash flow report and projection and detailed list of expenses paid by
Borrower to preserve, maintain or repair REO owned by Borrower or its
Subsidiaries or to preserve Borrower’s lien rights on Pledged Loan Collateral.


7.3.3 As soon as available and in any event within sixty (60) days after the end
of each fiscal quarter, a balance sheet and an interim quarterly profit and loss
statement of each of the corporate General Partners for the relevant quarter
end, all as prepared by such General Partner, on the same basis as the annual
reports, except to the extent updated for changes in GAAP.


7.3.4 As soon as available and in any event within one hundred twenty (120) days
after the end of each fiscal year, financial statements of each of the corporate
General Partners for the relevant year ended, all as prepared in accordance with
GAAP.  All statements required by this Section 7.3.4 shall include appropriate
comparisons to the prior year.  Such financial statements shall be audited by
Armanino McKenna LLP or another independent certified public accounting firm
acceptable to the Agent.


7.3.5 As soon as available and in any event within one hundred twenty (120) days
after the end of each calendar year, a balance sheet of Burwell for the relevant
year ended, all in form and detail reasonably satisfactory to the Agent.


7.3.6 As soon as available, and in any event within fifteen (15) days of filing,
a copy of federal income tax returns or filing extensions therefor and related
K-ls of Burwell.

 
32

--------------------------------------------------------------------------------

 



7.3.7 As soon as available, and in any event within fifteen (15) days of filing,
a copy of federal income tax returns or filing extensions therefor for Borrower
and all Wholly Owned Subsidiaries.


7.3.8 Promptly after the Agent’s request therefor, such other information
respecting the condition or operations, financial or otherwise, of the Borrower
or any of the General Partners, as the Agent may request from time to time.


7.3.9 Promptly after knowledge thereof shall have come to the attention of any
officer of the Borrower, notice of (i) any restatement of, or other material
change to, any financial statement of the Borrower or any General Partner
previously furnished to the Agent, (ii) default by the Borrower or RMC in the
observance or performance of any covenant, term or condition of, or the
termination by the Borrower or RMC of, any Loan Servicing Agreement or (iii) the
occurrence of any Default or Event of Default.


7.3.10 The reports required under Section 2.8 (Monthly Collateral Reports and
Collateral Covenant Certificate).


7.4 Taxes.  The Borrower and each Wholly Owned Subsidiary shall file all federal
and state income tax returns which are required to be filed and shall pay and
discharge all taxes, assessments, fees and governmental charges upon or against
the Borrower or its properties, in each case before the same become delinquent
and before penalties accrue thereon, unless and to the extent that the same are
being contested in good faith and by appropriate proceedings which prevent
enforcement of the matter under contest (and for which appropriate reserves have
been established and are being maintained in accordance with GAAP).


7.5 Rights and Facilities to Do Business; Conduct of Business.  The Borrower and
the corporate General Partners and the Wholly Owned Subsidiaries shall preserve
and maintain their respective existence under California law in good standing
and maintain, preserve and protect all of their respective franchises, rights,
consents, licenses, permits, approvals and other authority necessary for the
conduct of their respective business and maintain their respective qualification
to do business and good standing in each jurisdiction wherein the conduct of
their respective businesses or the ownership of their respective properties
requires such qualification, except for those jurisdictions in which the failure
to be qualified and in good standing would not result in a Material Adverse
Effect, have the requisite power and authority to own and manage their
respective properties, maintain their respective equipment, facilities and other
properties in good order and condition, subject to normal wear and tear, and not
permit any waste thereof, and conduct their respective business in an orderly
manner without voluntary interruption.


7.6 Performance of Other Obligations.  The Borrower and each General Partner
shall comply with and timely perform or cause to be timely performed all of the
covenants, agreements, terms and conditions to be complied with by the Borrower
or such General Partner under all documents, instruments, agreements or
indentures as to which the Borrower or such General Partner is a party
(including a Loan Servicing Agreement) if noncompliance or nonperformance of any
of the foregoing could reasonably be expected to result in a Material Adverse
Effect.  Notwithstanding the generality of the foregoing other than in the
context of a Loan Servicing Agreement, the Borrower and the General Partners
may, at their respective

 
33

--------------------------------------------------------------------------------

 

expense, by appropriate legal proceedings initiated and conducted in good faith
and with due diligence contest the amount, validity, interpretation or
construction of such instruments, contracts or indentures so long as such
actions or the result thereof do not otherwise conflict with or breach their
respective obligations to the Lenders under the Loan Documents.


7.7 Insurance.  The Borrower, each Wholly Owned Subsidiary and the corporate
General Partners shall insure and keep insured with good and responsible
insurance companies, all insurable REO and other property they own which is of a
character usually insured by companies similarly situated and in amounts usually
insured by companies similarly situated and operating like properties; and shall
insure such other hazards and risks (including fire, hazard, workers’
compensation, directors’ and officers’ and public liability risks) with good and
responsible insurance companies as and to the extent usually insured by
companies similarly situated and conducting similar businesses.  The Borrower
shall upon request of the Lender furnish a certificate setting forth in summary
form the nature and extent of the insurance maintained pursuant to this
Section 7.7 (Insurance).


7.8 ERISA.  The Borrower and each General Partner shall promptly pay and
discharge all of its obligations and liabilities arising under ERISA of a
character which if unpaid or unperformed would result in the imposition of a
lien against any of its properties or assets, will promptly notify the Agent
when it becomes aware of the occurrence of any Reportable Event (as defined in
ERISA) which would likely result in the termination by the PBGC of any employee
benefit plan covering any officers or employees of the Borrower or the General
Partner any benefits of which are, or are required to be, guarantied by PBGC (a
“Plan”) or of receipt of any notice from PBGC of its intention to seek
termination of any such Plan or appointment of a trustee therefor.  The Borrower
or a General Partner, as applicable, shall notify the Agent of its intention to
terminate any Plan and will not terminate any such Plan, the termination of
which will result in a material liability to the Borrower or such General
Partner unless it shall be in compliance with all of the terms and conditions of
this Agreement after giving effect to any estimated liability to PBGC (as
determined by the Plan’s actuaries) resulting from such termination or
withdrawal.


7.9 Minimum Partner Capital.  The Borrower shall at all times have partner
capital of at least Two Hundred Million Dollars ($200,000,000), as determined
under GAAP.


7.10 Other Collateral Documents.  Except for Eligible Loan Collateral, which
shall be delivered to Agent for custody in all cases, so long as no Default or
Event of Default exists and is continuing, the Borrower may safeguard and hold
in trust for the Lenders all guaranties, letters of credit, subordination
agreements, loan agreements, loan arranging agreements, Loan Servicing
Agreements and other instruments, agreements and documents evidencing the
Pledged Loans, Pledged Loan Collateral or other Collateral.  If a Default or
Event of Default exists and is continuing, the Borrower shall, promptly
following the Lender’s demand therefor, physically deliver to the Agent or its
representatives all guaranties, letters of credit, subordination agreements,
loan agreements, loan arranging agreements, Loan Servicing Agreements and other
instruments, agreements and documents evidencing the Pledged Loans, Pledged Loan
Collateral or other Collateral.

 
34

--------------------------------------------------------------------------------

 



7.11 Compliance with Law.  The Borrower and the General Partners shall be in
substantial compliance with all laws, regulations, ordinances and rules and
licenses, permits and approvals of any Governmental Authority applicable to such
person and its respective business operations, properties and assets, including
laws pertaining to the arranging, origination, funding and servicing Pledged
Loans.


7.12 Maximum Total Liabilities to Net Worth ratio. Borrower shall maintain at
all times maximum Total Liabilities to Net Worth ratio of 0.65 to 1.00.


7.13 Quarterly Interest Coverage Ratio.  Borrower shall maintain a quarterly
interest coverage ratio ( tested as of each calendar quarter end) defined as the
ratio of Net Income Plus Interest, Taxes, Depreciation, Amortization, Provision
for loan losses, Losses on real estate sold, and Impairment loss on real estate
(“NI Plus”) to Interest Expense (“Int Exp”), to be greater than 1.2: 1:00.


[  --  NI Plus ÷ Int Exp >= 1.20]


7.13.1 Borrower Cure Right; Interest Reserve Account.  Borrower shall have the
right to cure a failure of the NI Plus : Int Exp ratio by depositing, within
five (5) days of the date of determination of such failure by Agent, an amount
of cash determined as set forth below, into a blocked interest reserve account
to be held at Union Bank, N.A., in which Agent shall have a first priority
perfected security interest as additional security for the Loan (“Interest
Reserve Account”) which shall be subject to a fully executed Deposit Security
Agreement - Blocked.  If and for so long as Borrower’s amortization of the
Maximum Loan Amount is at least 30 days ahead of the schedule (“Amortization
Schedule”) required under Section 2.4.1 (Minimum Monthly Amortization) (i.e., in
the event the amount of the next Minimum Monthly Amortization Payment is zero),
then the amount required to be deposited in the Interest Reserve Account shall
be a minimum of an amount equal to six (6) months’ interest due on the Maximum
Loan Amount on the date of such determination.  If and for so long as the
Borrower is complying with that Amortization Schedule but is not at least 30
days ahead of the Amortization Schedule (i.e., in the event the amount of the
next Minimum Monthly Amortization Payment is greater than zero), then the amount
required to be deposited in the Interest Reserve Account shall be a minimum of
an amount equal to nine (9) months’ interest due on the Maximum Loan Amount on
the date of such determination.  Such amount shall be maintained without
reduction or application to monthly interest until the next quarterly test date,
when such amount will be subject to adjustment, if applicable.  At such time as
the NI Plus : Int Exp ratio is satisfied and all required payments of interest
and principal hereunder are current and no Default or Event of Default has
occurred that is continuing, Agent shall cause the Interest Reserve Account to
be terminated and the funds therein to be released to Borrower subject to the
replenishment of the Interest Reserve Account, at Borrower’s option, to cure any
future failure of the NI Plus : Int Exp ratio.


7.14 REO Covenants.


7.14.1 Insurance.  Borrower shall at all times maintain property and casualty
and general liability insurance with respect to REO as required by the terms of
the relevant Deed of Trust, and provide proof thereof to Agent satisfactory to
Agent;

 
35

--------------------------------------------------------------------------------

 



7.14.2 General Indemnity Re REO.  Borrower will protect, defend, indemnify and
hold harmless Agent, Lenders and their respective directors, officers, agents,
attorneys and employees (individually and collectively “Indemnitee”) from and
against all liabilities, claims, damages, costs and expenses (including, but not
limited to, reasonable legal fees and disbursements) arising out of or resulting
from (a) any breach of any representation, warranty or covenant made by Borrower
in any REO Deed of Trust or other Loan Documents, or connected in any way with
the REO; or (b) any act undertaken, or allegedly undertaken, by Agent (except
for Agent’s gross negligence or willful misconduct) pursuant to express
authorizations for such acts contained in this Agreement or other Loan Documents
or relating in any way to the Loan, including, but not limited to, acts of Agent
contemplated under hereunder by Agent, (d) the management and operation of the
REO by Borrower or its agents or (e) any and all claims, demands, actions or
causes of action that are asserted against any Indemnitee by any Person if the
claim, demand, action or cause of action directly or indirectly relates to a
claim, demand, action or cause of action that the Person has or asserts against
Borrower or any officer, director or owner of Borrower and/or the REO and is not
due to the gross negligence or willful misconduct of such Indemnitee.  Upon
demand by Agent, Borrower will defend any action or proceeding brought against
any Indemnitee for matters indemnified hereunder with counsel approved by
Agent.  The provisions of this Section 7.14.2 (General Indemnity Re REO) will
survive the termination of this Agreement and the repayment of the Loan.


7.14.3 Further Encumbrances.  Except for (a) the title exceptions approved by
Agent under any REO Lender Title Policy; (b) encumbrances listed in preliminary
title reports approved by Agent in Agent's Discretion, or (c) any other lien
expressly approved in writing by Agent, Borrower will not permit any encumbrance
or lien affecting the REO encumbered by any REO Deed of Trust, if any, to be
made during the term of the Loan and Borrower represents that no such
encumbrance or lien is contemplated.


7.14.4 Compliance With Laws Re REO.  Except to the extent that the same may
properly be contested in accordance with the Loan Documents, or as otherwise
provided under applicable law, Borrower will comply, in all material respects,
with (a) all laws, regulations and other requirements from time to time in
effect or otherwise applicable to the REO or Borrower; and (b) all material
terms, covenants and conditions of all instruments of record affecting the REO,
and to use and operate all portions thereof for said purpose, in compliance in
all material respects with, and to obtain and maintain in full force and effect,
all approvals, consents, permits, licenses and certificates required therefor
under, all applicable Federal, state, municipal and other governmental statutes,
laws, ordinances, bylaws, rules, regulations and other legal requirements,
including, without limitation, those relating to construction, occupancy,
zoning, subdivision, land use, adequacy of parking, conservation, wetlands
protection, environmental protection, water, occupational health and safety and
fire safety, and with all restrictions and easements of any kind affecting the
relevant REO in the case of each of the foregoing, noncompliance with which may
have a Material Adverse Effect.


7.14.5 Leases, Etc., of REO.  The following shall apply upon and during the
continuance of a Default:  (1) Borrower agrees not to enter into any lease,
access, use or occupancy arrangements or any amendments thereto with respect to
the REO other than (a) as may have been approved in writing by Agent and listed
in Exhibit 7.14.5; and (b) usual and customary short-term residential occupancy
leases in the ordinary course of business

 
36

--------------------------------------------------------------------------------

 

(collectively, “Approved Leases”), and to assign to Agent for the benefit of
Lenders all such leases as additional security for Borrower’s obligations
hereunder and under the Note and the Loan Documents; and (2) other than Approved
Leases, Borrower agrees to submit to Bank for its prior approval not less than
ten (10) Business Days prior to the proposed execution date of such document,
each and every lease, lease modification, lease extension, lease guaranty or any
other agreement relating to leases including, but not limited to, an explanation
of any related work letter for tenant improvements detailing the source of funds
therefor.


7.14.6 Compliance with REO Agreements.  Borrower agrees to comply with each and
every material term, covenant and condition contained in any Approved Lease,
and, to comply in all respects with each and every lease, occupancy agreement or
other agreement or instrument to which Borrower is a party relating to the REO
or any portion thereof or by which it or the REO or any portion thereof is
bound, and to pay, when due, all sums for labor, materials, fixtures or
equipment related to construction on the REO, except to the extent contested in
accordance with applicable documents including the Loan Documents as applicable.


7.14.7 Notices.  Borrower shall give written notice to Bank as follows:


(a) Within fifteen (15) days after the occurrence of any Event of Default or any
Default;


(b) Within fifteen (15) days after receiving notice of any litigation or
arbitration proceeding affecting Borrower, and/or the REO and if adversely
determined would have a Material Adverse Effect;


(c) Within fifteen (15) days of any breach or non-performance of, or any default
under, any contractual obligation of Borrower that has a Material Adverse
Effect;


(d) Within fifteen (15) days after receiving notice of any material dispute
which may exist between Borrower and any government regulatory body or law
enforcement body or which may affect the REO and if adversely determined would
have a Material Adverse Effect;


(e) Within fifteen (15) days after Borrower becomes aware of, (a) any and all
enforcement, cleanup, removal or other governmental or regulatory actions
instituted, completed or threatened against Borrower or the REO pursuant to any
applicable Environmental Laws, (b) any environmental or similar condition on any
real property adjoining or in the vicinity of the REO that could reasonably be
anticipated to cause such property or any part thereof to be subjected to any
restrictions on the ownership, occupancy, transferability or use of such
property under any Environmental Laws; and


(f) Within fifteen (15) days after the occurrence of any other matter which has
resulted or is likely to result in a Material Adverse Change in (i) the physical
condition or operation of the REO, (ii) the financial condition of Borrower or
(iii) Borrower’s ability to perform in a timely manner any of Borrower’s
obligations under any of the other Loan Documents.

 
37

--------------------------------------------------------------------------------

 



7.15 Release.


7.15.1 Borrower and Guarantor (collectively, the “Releasing Parties”) for
themselves, and the Releasing Parties’ successors and assigns shall and do
hereby forever relieve, release and discharge Agent, Lenders, and their
respective directors, officers, employees, agents, successors, administrators,
assigns, loan participants, attorneys, accountants, representatives, affiliates,
parents, partners, officers and stockholders (“Released Parties”), jointly and
severally, from any and all claims, court actions, debts, liabilities, demands,
rents, damages, obligations, promises, acts, loss of revenue, agreements, costs
and expenses (including, but not limited to, attorneys’ fees), damages,
injuries, actions and causes of action, of whatever kind or nature, whether
legal or equitable, known or unknown, suspected or unsuspected, contingent or
fixed, based upon, arising out of, appertaining to, any of the matters or facts
alleged or set forth in Recitals A through K, inclusive, the lending
relationship between Agent and Lenders and the Releasing Parties, or the
Collateral, jointly and severally each for matters existing prior to the Closing
Date (collectively, the “Released Matters”).  The Releasing Parties further
agree never to commence, aid or participate in any legal action or other
proceeding based in whole or in part upon the foregoing.


7.15.2 As to the matters released herein, the Releasing Parties expressly waive
and relinquish any and all rights under section 1542 of the Civil Code of the
State of California, (and all similar ordinances and statutory, regulatory, or
judicially created laws or rules of other jurisdictions) which provides as
follows:


“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his settlement with the
debtor.”


7.15.3 In connection with such waiver and relinquishment, the Releasing Parties
acknowledge that they are aware that they may hereafter discover claims
presently unknown or unsuspected, or facts in addition to or different from
those which they now know or believe to be true.  Nevertheless, it is the
intention of the Releasing Parties through this Agreement, to fully, finally and
forever release only such matters, and all claims relative thereto, which now
exist, may exist, or heretofore have existed and relating to periods prior to
the Closing Date.  In furtherance of such intention, the releases herein given
shall be and remain in effect as a full and complete release of such matters
notwithstanding the discovery or existence of any such additional or different
claims or facts relative thereto.


7.15.4 In entering into the release provided for in this Agreement, the
Releasing Parties recognize that no facts or representations are ever absolutely
certain; accordingly, they assume the risk of any mistake, and if they should
subsequently discover that any understanding of the facts or of the law was
incorrect, said party shall not be entitled to set aside this release by reason
thereof, regardless of any mistake of fact or law.


7.15.5 The Releasing Parties are the sole and lawful owners of all right, title
and interest in and to every claim and other matter which they purport to
release herein, and they have not assigned or transferred, or purported to
assign or transfer to any person or entity any claims or other matters herein
released.  The Releasing Parties, individually and jointly, shall and

 
38

--------------------------------------------------------------------------------

 

hereby do indemnify, defend and hold Agent Lenders and the other Released
Parties harmless from and against any claims, liabilities, actions, causes of
action, demands, injuries, damages, costs, and expenses (including, but not
limited to, attorneys’ fees), based upon or arising in connection with any such
prior assignment or transfer, or any such purported assignment or transfer, or
any claims or other matters released herein.


7.15.6 Releasing Parties each also understand that this release shall apply to
all unknown or unanticipated results of the transactions and occurrences
described above, as well as those known and anticipated, each to the extent
existing as of the Closing Date.  Releasing Parties have each consulted with
legal counsel and with such other experts and advisors as it deemed necessary in
connection with the negotiation, execution and delivery of this Agreement and
prior to signing this Agreement, or had an opportunity to obtain such counsel
and knowingly chose not to do so, and execute this release voluntarily, without
duress, with the intention of fully and finally extinguishing all Released
Matters.


8.            NEGATIVE COVENANTS.


The Borrower covenants and agrees unless otherwise approved by the Agent, the
Borrower shall comply with the following provisions:


8.1 No Change in the Nature of Business and Operations.  The Borrower and the
corporate General Partners shall not engage in any business or activity which
would result in a change in the general nature of their respective business or
operations as of the date hereof.


8.2 No Mergers.  The Borrower and the corporate General Partners, as applicable,
shall not be a party to any conversion, merger, consolidation, reorganization
(as defined in California Corporations Code Sections 15679.1 or 181) or
recapitalization, or any agreement or commitment to do any of the foregoing.


8.3 Indebtedness.  The Borrower (and any Wholly Owned Subsidiary) shall not
issue, incur, assume, create or have outstanding any Debt; provided, however,
that the foregoing provisions shall not restrict or operate to prevent:


8.3.1 Accounts payable for the purchase of goods or services on ordinary trade
terms.


8.3.2 Deferred taxes.


8.3.3 Unfunded pension fund and other employee benefit plan obligations and
liabilities to the extent they are permitted to remain unfunded under applicable
law.


8.3.4 The indebtedness of the Borrower to the Lender under the Loan.


8.3.5 The indebtedness in respect of letters of credit or other indemnities
supplied by the Borrower in satisfaction of bonding requirements under worker’s
compensation or unemployment insurance laws.

 
39

--------------------------------------------------------------------------------

 



8.3.6 Leases contemplated by Section 8.5 (Capital Leases and Capital
Expenditures).


8.3.7 The indebtedness of the Borrower (or Wholly Owned Subsidiaries where
specified) incurred for (i) indebtedness secured by liens permitted under 8.4
(Liens) below (ii) the preservation of the Borrower’s lien in Pledged Loan
Collateral, including advances to cure defaults on or retire senior liens
thereon, not to exceed $1,000,000.00 in the aggregate without the prior consent
of the Agent, such consent not to be unreasonably withheld, and (iii)
indebtedness incurred by Borrower or Wholly Owned Subsidiaries to refinance
specified REO held by Borrower or its Wholly Owned Subsidiaries, provided that
70% of all net proceeds of such secured debt (after repaying existing secured
debts to third parties) is used to permanently repay the Loan as more
particularly described in Section 2.4.2 (Excess Amortization Payments).


8.4 Liens.  The Borrower and Wholly Owned Subsidiaries shall not pledge,
mortgage or otherwise encumber, permit, have outstanding upon or be subject to,
any lien, security interest or charge upon, or engage in any sale and leaseback
transaction in respect of, any assets or property of any kind or character now
owned or hereafter acquired by the Borrower (or such Wholly Owned Subsidiary)
including without limitation Borrower’s membership interests or other equity
interests in Subsidiaries and Wholly Owned Subsidiaries; provided, however, the
foregoing shall not operate to prevent:


8.4.1 Liens, pledges or deposits in connection with worker’s compensation,
social security obligations, taxes, assessments, statutory obligations or other
similar charges, good faith deposits in connection with tenders, contracts or
leases to which the Borrower (or such Wholly Owned Subsidiary) is a party or
other deposits required to be made in the ordinary course of business and not in
connection with borrowing of money or obtaining advances or credit; provided in
each case that the obligation or liability arises in the ordinary course of
business and is not overdue, or if overdue, is being contested in good faith by
appropriate proceedings promptly initiated and being pursued to conclusion by
the Borrower (or such Wholly Owned Subsidiary) with diligence.


8.4.2 Liens in favor of the Lenders evidenced by the Security Documents.


8.4.3 Liens in favor of third parties with respect to Pledged Loan Collateral
and REO, so long as such Liens existed at the time such Pledged Loan Collateral
was Eligible Loan Collateral.


8.5 Capital Leases and Capital Expenditures.  The Borrower shall not acquire the
use or possession of any real or personal property under a capital lease or
similar arrangement or expend or become obligated for any capital expenditures
as defined and classified in accordance with GAAP.


8.6 Investments, Loans and Guaranties.  The Borrower (and any Wholly Owned
Subsidiary) shall not, without the prior consent of the Agent, such consent not
to be unreasonably withheld, (i) acquire a Subsidiary or make, permit, retain or
have outstanding, whether directly or indirectly, any investments in another
Person (whether by means of a purchase of stock or other acquisition of stock or
other securities or membership interest or other

 
40

--------------------------------------------------------------------------------

 

ownership interest or by means of the acquisition of control of another Person
or of all or a material part of the assets of another Person), (ii) be or become
liable as endorser, guarantor, surety or otherwise for any debt, obligation or
undertaking of any other Person or (iii) otherwise agree to make loans to or
otherwise provide funds for the payment of the obligations of any other Person;
provided, however, that the foregoing provisions shall not apply to or operate
to prevent (y) the operation of the Borrower’s mortgage lending business subject
however to the restrictions of Section 8.11 (Restrictions on the Use of Cash)
below, or (z) endorsements for collection or deposit of commercial paper
received by the Borrower in the ordinary course of business; provided, however,
that Borrower shall be permitted, without Agent’s consent, to do the following:
(a) form new Wholly Owned Subsidiaries to acquire title to new REO, and (b)
guaranty any indebtedness of such Wholly Owned Subsidiaries incurred to finance
or refinance such REO subject to the requirements of subparagraph 2.11.2.


8.7 Change in General Partners.  The composition, identity, ownership and
control of the General Partners shall not change.


8.8 Insider Transactions.  The Borrower shall not enter into or be a party to
any transaction with any employee or partner of the Borrower, any General
Partner or any employee, officer or shareholder of any General Partner except in
the ordinary course of business and upon fair and reasonable terms that are no
less favorable to the Borrower than would be obtained in a comparable arm’s
length transaction with a Person who is not such an insider.


8.9 Servicing of Pledged Loans.  The Borrower shall not:


8.9.1 Modify, amend, supplement, replace, terminate or assign any Loan Servicing
Agreement nor waive any right, privilege or benefit of the Borrower thereunder.


8.9.2 Enter into any agreement for the purpose of servicing or administering a
Pledged Loan other than a Loan Servicing Agreement with RMC that is in form and
substance acceptable to the Lender.


8.10 Limitation on Deposits.  Borrower’s aggregate deposit accounts maintained
with Union Bank, N.A. and with California Bank & Trust shall be limited to a
maximum average daily balance (calculated as of the last day of each calendar
month with respect to the previous 60 days) of $12,000,000.  Provided that no
Event of Default is then existing, cash in these accounts shall be available at
full discretion for Borrower to cover operating expenses and working capital.


8.11 Restrictions On Use of Cash:


8.11.1 Borrower shall make no new loans with the exception of refinance of
existing loans, provided that additional advances on existing loans shall be
permitted to the extent such advances meet the purpose, limitations and consent
requirements set forth in section 8.11.3 below;


8.11.2 Borrower shall make no new development expenditures with respect to
unimproved land without prior Agent approval;

 
41

--------------------------------------------------------------------------------

 



8.11.3 Borrower may make expenditures in the ordinary course of business to
preserve, maintain, repair or operate REO (excluding unimproved land) which
Borrower or its Wholly Owned Subsidiaries have acquired by foreclosure or
deed-in-lieu of foreclosure, or to preserve Borrower’s lien position in Pledged
Loan Collateral, not to exceed $1,000,000 per REO property without prior written
consent of Agent.  Notwithstanding the forgoing, and subject to compliance with
all terms of this Agreement, the Borrower will be permitted to utilize funds, up
to the amounts indicated below, for property improvements and to acquire or
pacify senior debt to facilitate sales relating to the following REO properties:
1) up to $2,600,000 for 2701 Larkin St., SF; 2) up to $1,510,000 for Museum
Plaza, SF; 3) up to $500,000 for 1888 Geneva, SF; and 4) up to $4,000,000 for
China Village, Fremont;


8.11.4 Borrower may make payments to related parties provided such payments
conform to and do not exceed such payments as set forth in a cash flow forecast
(“Cash Flow Forecast”) approved in writing by Agent in the form attached hereto
as Exhibit 8.11.4 and which shall be updated quarterly and from time to time at
Agent’s request, provided that any such payments to related parties shall be
prohibited upon: (i) the occurrence of a monetary Event of Default, or (ii) the
exercise of any default related remedies related to any Event of Default, or
(iii) the filing of a voluntary or involuntary bankruptcy proceeding by or
against Borrower or any Guarantor, but only after notice from Agent to Borrower
that such payments to related parties are prohibited, provided that no such
notice from Agent shall be required where the giving of such notice would be
stayed by the operation of law;


8.11.5 Loans made by Wholly Owned Subsidiaries shall be prohibited.


8.12 Distributions.  Borrower may make investor distributions of up to a maximum
of the lesser of (i) $825,000 per quarter, or (ii) 1.05% of Borrower’s
constituent partner’s capital (as determined as of the end of the immediately
preceding quarter), and in any event all such distributions shall be subject to
the following additional limitations:


8.12.1 No distributions shall be permitted during the continuance of a Default
or an Event of Default;


8.12.2 No distributions shall be permitted, that if made, would result in
Borrower being required to make a Collateral Covenant Limitation Payment upon
making such distribution, to be tested on the date of distribution, as if the
date of distribution were the month-end date of determination for a Collateral
Covenant Limitation Payment;


8.12.3 Borrower’s continuing maintenance of a minimum aggregate cash balance of
$3,000,000 in all Pledged Deposit Accounts owned by Borrower (excluding the
Interest Reserve Account), to be determined by the lesser of:  month end balance
or the average daily balance for the prior 30 days.


9.   EVENTS OF DEFAULT AND REMEDIES.


9.1 Events of Default.  Any one or more of the following shall constitute an
“Event of Default” hereunder:

 
42

--------------------------------------------------------------------------------

 



9.1.1 Default by the Borrower in the payment of any part of the principal when
due and payable.


9.1.2 Default by the Borrower in the payment of any part of the interest due and
payable on the Loan which is not remedied within five (5) days after notice
thereof to the Borrower by the Agent.


9.1.3 Except as otherwise specifically provided in this Section 9.1 (Events of
Default), default by the Borrower in the observance or performance of any other
covenant, term or provision of the Loan Documents, other than the Security
Documents, which is not remedied within fifteen (15) days after notice thereof
to the Borrower by the Agent, provided that if the default is a recurrence of
the same or substantially similar default that has occurred twice within the
previous twelve (12) month period, the Borrower shall not have any right to
notice or right to cure in respect of the third or any subsequent default.


9.1.4 Default by the Borrower in the observance or performance of any covenant,
term or condition set forth in the Security Documents which is not remedied
within fifteen (15) days after notice thereof to the Borrower, provided that if
such default, in the Agent’s good faith judgment, represents, involves,
threatens or causes a material impairment of the Lenders’ lien or a material
diminution of the value or salability of the Collateral thereunder, no such
notice or cure period shall be applicable, and provided further, that if the
default is a recurrence of the same or substantially similar default that has
occurred twice within the previous twelve (12) month period, the Borrower shall
not have any right to notice or right to cure in respect of the third or any
subsequent default.


9.1.5 Any representation or warranty of the Borrower or any of the General
Partners made in the Loan Documents or pursuant hereto or thereto proves untrue
in any material respect as of the date of the issuance or making thereof.


9.1.6 Bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or other proceedings for relief under any bankruptcy law or similar
law for the relief of debtors are instituted against the Borrower or any Wholly
Owned Subsidiary or any of the General Partners or a decree or order of a court
having jurisdiction in the premises for the appointment of a trustee, custodian
or receiver for the Borrower or any Wholly Owned Subsidiary or any of the
General Partners or for the major part of its respective assets is entered and
the same is not dismissed within sixty (60) days.


9.1.7 The Borrower or any Wholly Owned Subsidiary or any of the General Partners
shall commence bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings or other proceedings for relief under any bankruptcy law
or other laws for the relief of debtors or shall consent to the institution of
such proceedings against it by others or to the entry of any decree or order
adjudging it bankrupt or insolvent or approving as filed any petition seeking
reorganization under any bankruptcy or similar law or shall apply for or shall
consent to the appointment of a receiver, custodian or trustee for it or for the
major part of its assets or shall make an assignment for the benefit of
creditors or shall take any action authorizing any of the foregoing.

 
43

--------------------------------------------------------------------------------

 



9.1.8 Agent or the Lenders fail to have an enforceable first priority lien or
perfected security interest on the Collateral, subject only to any liens,
security interests, encumbrances and matters of record to which the Agent has
previously consented.


9.1.9 Any Loan Document, at any time after its execution and delivery and for
any reason other than as expressly permitted hereunder or because of
satisfaction in full of all the Obligations, ceases to be in full force and
effect; or the Borrower, and Guarantor, or any General Partner or any other
Person contests in any manner the validity or enforceability of any Loan
Document; or the Borrower, any General Partner or any other Person denies that
it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any Loan Document or any security
interest on any Collateral.


9.2 Remedies.  When any Event of Default under Section 9.1.6 or 9.1.7 has
occurred, the entire unpaid principal, accrued interest and all other
indebtedness owing by the Borrower to the Lenders on the Loan shall be
immediately due and payable.  When any other Event of Default has occurred and
is continuing, the Agent, on behalf of the Lenders and at the request of or with
the consent of the Majority Lenders, shall take any or all of the following
actions without notice, demand, protest or presentment of any kind:


9.2.1 Terminate the obligations of Lenders to Borrower under this Agreement.


9.2.2 Declare the unpaid principal of, and the accrued interest on, the Loan and
all other indebtedness and other Obligations owing by the Borrower to the
Lenders, to be immediately due and payable.


9.2.3 Enforce or cause to be enforced all rights of the Lenders with respect to
the Collateral and the Security Documents and the Guaranty.


9.2.4 Exercise any other remedies available to the Lenders under statute, case
law, equity or contract, including the Loan Documents, it being acknowledged and
agreed by the Borrower that all the Lenders’ remedies are cumulative and may be
exercised by the Lender concurrently or separately from time to time.  The Agent
will further have the right to determine in its sole discretion the order and
manner in which the Lenders’ rights and remedies are to be exercised.


9.2.5 Exercise any and all rights under any REO Deed of Trust including without
limitation exercise of power of sale and, as a matter of right and without
notice to Borrower the relevant Trustor named in the REO Deed of Trust or anyone
claiming under such Trustor or any other Person, and without regard to the then
value of the property encumbered by such REO Deed of Trust or the interest of
such Trustor therein, to apply to any court having jurisdiction to appoint a
receiver or receivers of the property encumbered by such Deed of Trust, and
Borrower  hereby irrevocably consents to such appointment.  Upon request of
Agent in its sole discretion, Borrower shall stipulate to the appointment of a
receiver or receivers of the property encumbered by any such Deed of Trust, all
as set forth in such Deed of Trust.


10.   MISCELLANEOUS.

 
44

--------------------------------------------------------------------------------

 



10.1 Further Assurances.  From and after the date of this Agreement, the Agent
and the Borrower agree to do such things, perform such acts, and make, execute,
acknowledge and deliver such documents as may be reasonably necessary or proper
and usual to carry out the purpose of the Loan Documents in accordance with
their terms.


10.2 Survival of Representations.  All representations, warranties, covenants,
agreements, terms and conditions made herein will survive the execution,
delivery and closing of this Agreement and all transactions contemplated
hereunder.


10.3 Failure or Indulgence Not Waiver.  No failure or delay on the part of the
Agent in the exercise of any power, right or privilege hereunder or to insist on
strict compliance with or performance of the representations, warranties,
covenants, agreements, terms and conditions of the Loan Documents will operate
as a waiver thereof, nor will any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege.  All rights and remedies existing under the Loan
Documents are cumulative to, and not exclusive of, any rights or remedies
otherwise available to the Agent.


10.4 Notices.  Except as otherwise provided herein, all notices, requests,
demands, consents, instructions or other communications to or upon the Borrower,
Agent or the Lenders under this Agreement or the other Loan Documents shall be
in writing and faxed, mailed or delivered, to such Person at its respective
facsimile number or address set forth below or (or to such other facsimile
number or address for any party as indicated in any notice given by that Party
to the other Parties).  All such notices and communications shall be effective
(a) when sent by an overnight courier service of recognized standing, on the
second Business Day following the deposit with such service; (b) when mailed,
first class postage prepaid and addressed as aforesaid through the United States
Postal Service, upon receipt; (c) when delivered by hand, upon delivery; and
when faxed, upon confirmation of receipt:


To the Agent:
Union Bank, N.A.
445 So. Figueroa St., Suite 403
MC G04-247
Los Angeles, CA  90071
Attn:  Susan J. Swerdloff, Vice President
Facsimile:  (213) 236 6293
 
To the Other Lender:
Westamerica Commercial Loan Adjustment
LAD 9215
P.O. 1220
Suisun City , CA  94585-1220
Attn:  Dean Hart, Vice President
Facsimile:  (707) 427-2551
 


 
45

--------------------------------------------------------------------------------

 



To the Other Lender:
California Bank & Trust
1700  South El Camino Real #335
San Mateo, CA  94402
Attn:  Thomas Paton, Jr., Senior Vice President and Manager
Facsimile:  (650) 294-2029
 
To the Borrower:
Redwood Mortgage Investors VIII,
a California Limited Partnership
900 Veterans Blvd., Suite 500
Redwood City, CA  94063
Attn:  Michael R. Burwell
Facsimile:  (650)364-1665
 



10.5 Limitations and Time.  The Borrower’s right to plead the statute of
limitations as a defense to any and all of the obligations contained herein or
secured hereby is waived, to the full extent permitted by law.  Time and
exactitude of each of the terms, obligations, covenants and conditions are
hereby declared to be the essence hereof.


10.6 Descriptive Headings.  The descriptive headings of the several sections of
this Agreement are inserted for convenience and will not be deemed to affect the
meaning or construction of any of the provisions hereof.


10.7 Construction.  The Borrower agrees that the rule of construction to the
effect that any ambiguities are to be resolved against the drafting party will
not be employed in the interpretation of the Loan Documents.  This Agreement is
for the sole and exclusive benefit of the Borrower, the Agent and the Lenders,
and any other purchaser, assignee or participant in respect of the Loan, the
Collateral and the Loan Documents, and no other Person is intended to be
benefited by its terms or shall be entitled to enforce its provisions or assume
that the Agent will insist upon strict compliance of its terms.


10.8 Terms Generally.  The defined terms in this Agreement will apply equally to
both the singular and the plural forms of the terms defined.  Whenever the
context may require, any pronoun will include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including” when
used in this Agreement will be deemed to be followed by the phrase “without
limitation.”  The words “approval” and “notice” when used in this Agreement will
be deemed to be preceded by the word “written.”  All references to “Exhibit” or
“Exhibits” in this Agreement mean the exhibits attached hereto, the terms and
conditions of which are made a part hereof.  All references to “Section” or
“Sections” in this Agreement mean the applicable section of this Agreement
unless otherwise specified.


10.9 Severability.  In case any provision in this Agreement will be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions will not in any way be affected or impaired thereby.


10.10 Amendment Provision.  The term “Agreement” or “this Agreement” and all
reference thereto as used throughout this instrument will mean this instrument
as originally

 
46

--------------------------------------------------------------------------------

 

executed or, if later amended or supplemented, then as so amended or
supplemented.  Any amendment to this Agreement must be in writing signed by the
party to be charged.


10.11 Counterparts.  This Agreement may be executed in counterparts, each of
which shall be an original, but all of which shall constitute one and the same
Agreement.  This Agreement may be executed by signatures transmitted by
facsimile or other electronic means with original signatures to be provided
thereafter as soon as practicable in two or more counterparts, all of which,
whether facsimile, other electronic transmittal, or original, shall be deemed an
original, but all of which together shall constitute one and the same
agreement.  For all purposes, including recording, filing, and delivery of this
Agreement, duplicate unexecuted and unacknowledged pages of any counterparts may
be discarded and the remaining pages assembled as one document.


10.12 Applicable Law.  The Loan Documents and the rights and obligations of the
parties thereto will be governed by the laws of the State of California except
to the extent that the Lenders shall have greater rights or remedies under
federal law in which case such choice of California law will not be deemed to
deprive the Lenders of such rights and remedies as may be available under
federal law.


10.13 Assignability.  Subject to 11.1 (Assignments and Participation in Loans
and Notes), the Loan Documents will be binding upon the parties hereto and their
respective successors and assigns, and will inure to the benefit of the parties
hereto and the successors and assigns of the Agent and Lenders.  The Borrower
may not assign its rights or delegate its obligations under this Agreement
without the Agent’s prior approval.


10.14 Existing Senior REO Debt.  Agent and Lenders acknowledge and consent to
all existing and future indebtedness secured by senior liens encumbering any
REO, provided that such indebtedness does not exceed any limitations contained
in this Agreement and such indebtedness and liens are otherwise in compliance
with the requirements of this Agreement and no Default or Event of Default has
occurred and is continuing hereunder, or would be caused by the incurrence of
such indebtedness and/or liens.

 
47

--------------------------------------------------------------------------------

 



10.15 Relation to Other Agreements.  The requirements imposed on the Borrower
under this Agreement are cumulative of the requirements imposed on the Borrower
under any other agreements under which the Borrower has obligations to the
Lenders.  If any conflict arises between the terms of this Agreement and any
such other agreement, including any other Loan Document, the terms of this
Agreement will prevail except to the extent the conflicting provision in such
other agreement is applicable specifically to the subject of that transaction or
unless the Agent and the Borrower agree to the contrary in a writing which
references the inapplicable provisions of this Agreement.  This Agreement shall
constitute the entire and integrated agreement between the Agent and the
Borrower relating to the Lenders’ commitments to amend and restate the Loan and
all other matters addressed herein and shall supersede all prior negotiations,
communications, understandings and commitments relating thereto, whether written
or oral.  When effective, this Agreement amends, restates and supplants in all
respects the Existing Loan Agreement.


10.16 Attorneys’ and Other fees and Costs; Enforcement Costs.  The Borrower
shall pay and reimburse the Agent and the Other Lenders, as provided herein, for
all actual fees, costs, and expenses, including all actual attorneys’,
consultants’, and expert witnesses’ fees and costs, fees and costs of inspecting
and appraising any REO or other real property or any other security for the
Loan, and recording, title insurance, and escrow fees, expended or incurred by
the Agent or the Other Lenders in any arbitration mediation, judicial reference,
legal action, or otherwise in connection with (i) the negotiation, preparation,
amendment, interpretation, implementation, and enforcement of the Forbearance
Agreement, the Loan, the term sheet that served as a basis for this Agreement,
this Agreement, the other Loan Documents, or any instrument or agreement
executed in connection herewith or therewith, including the preparation and
negotiation of the First Modification, the Second Modification, the Third
Modification, this Agreement or any other Loan Document, during any workout or
attempted workout, or in connection with the rendering of legal advice as to the
Agent’s and Lenders’ rights, remedies, and obligations under the Loan Documents;
(ii) monitoring the performance of the Borrower under this Agreement and other
Loan Documents and its compliance with this Agreement and other Loan Documents
including Agent’s and Lenders’ periodic internal audit fees and costs with
respect to the Collateral and otherwise (“Audit Fees”) (which Audit  Fees shall
not exceed $10,000.00 per calendar year, but without limiting the number or
scope of audits performed by or on behalf of Agent with respect to Collateral
for the Loan or otherwise), and Agent’s periodic costs incurred for Agent’s
document posting and distribution services; and (iii) collecting any sum that
becomes due to the Agent or Lenders under the Loan Documents; (iv) any
proceeding for declaratory relief, any counterclaim to any proceeding, or any
appeal; or (v) the protection, preservation or enforcement of any rights of the
Agent and Lenders or any security for the Loan.  (Notwithstanding the foregoing,
reimbursement by Borrower for fees, costs and expenses incurred by Other Lenders
under clauses (i) (iii) (iv) and (v) of the foregoing sentence (excluding Audit
Fees which are subject to the annual limit as set forth therein in clause (ii))
shall not exceed $5,000 per calendar year for each Other Lender, after credit
for such fees, costs and expenses reimbursed to Other Lenders pursuant to the
Third Modification, if any.)  For the purposes of this Section 10.16 (Attorneys’
and Other Fees and Costs; Enforcement Costs), attorneys’ and expert witnesses’
fees include fees incurred in connection with (i) contempt proceedings; (ii)
discovery; (iii) any motion, proceeding or other activity of any kind in
connection with a bankruptcy proceeding or cases arising out of or relating to
any petition under the Bankruptcy Code (Title 11 of the United States Code) or
any similar law; (iv) garnishment,

 
48

--------------------------------------------------------------------------------

 

levy, and debtor and third party examinations; and (v) post-judgment motions and
proceedings of any kind, including any activity taken to collect or enforce any
judgment.  For the avoidance of doubt, the Lender Expenses include the
foregoing, and the Obligations include the Lender Expenses.


In the event of any action or proceeding that involves the rights or obligations
of the Agent, Lenders or the Borrower under the Loan Documents, the prevailing
party shall be entitled to reimbursement from the other party of all costs and
expenses associated with said action or proceeding, including reasonable
attorney’s fees and litigation expenses.  In the event of a judgment against one
Party concerning any aspect of this Agreement, the right to recover post
judgment attorneys’ fees incurred in enforcing the judgment shall not be merged
into and extinguished by any money judgment.


10.17 General Indemnity.  The Borrower will indemnify, protect, defend and hold
the Agent and Lenders (including any employees, directors, officers, or agents
of Agent and Lenders) harmless from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, claims,
costs, charges, expenses or disbursements (including attorneys’ fees and the
allocated cost of in-house counsel) which may be incurred by or asserted against
the Agent or Lenders in connection with or arising out of any inaccuracy or
breach of any representation, warranty or agreement made in the Loan Documents,
except to the extent arising out of the gross negligence or willful misconduct
of the Agent or Lenders.


10.18 Lending Relationship Only.  The Borrower acknowledges and agrees that its
relationship with the Agent and Lenders pursuant to this Agreement and the other
Loan Documents and in respect of any conduct relating thereto shall be solely
that of debtor and lender and is not intended to, and shall not be deemed to
create or be evidence of a partnership, joint venture or any other business
relationship or be “outside the scope of the activities of a lender of money”
within the meaning of California Civil Code Section 3434.


10.19 USA Patriot Act.


10.19.1 The USA Patriot Act of 2001 (Public Law 107-56) and federal regulations
issued with respect thereto require all financial institutions to obtain, verify
and record certain information that identifies individuals or business entities
which open an account with such financial institution.  Consequently, the Agent
may from time-to-time request, and the Borrower shall provide to the Agent, the
Borrower’s name, address, tax identification number and/or such other
identification information as shall be necessary for the Lender to comply with
federal law.  An “account” for this purpose may include, without limitation, a
deposit account, cash management service, a transaction or asset account, a
credit account, a loan or other extension of credit, and/or other financial
services product.


10.19.2 Neither Borrower nor General Partner (as used herein, a “Loan Party”)
shall, directly or indirectly, knowingly enter into any material contract with
any Person listed on the OFAC Lists, Each Loan Party shall immediately notify
the Lender if such Loan Party has knowledge that the it is listed on the OFAC
Lists or (i) is convicted on, (ii) pleads nolo contendere to, (iii) is indicted
on or (iv) is arraigned and held over on charges involving money laundering or
predicate crimes to money laundering.  Each Loan Party shall not, directly or

 
49

--------------------------------------------------------------------------------

 

indirectly, (1) conduct any business or engage in any transaction or dealing
with any Blocked Person, including without limitation the making or receiving of
any contribution of funds, goods or services to or for the benefit of any
Blocked Person, (ii) deal in, or otherwise engage in any transaction relating
to, any property or interests in property blocked pursuant to Executive Order
No. 13224, any similar executive order or other Anti-Terrorism Law, or (iii)
engage in or conspire to engage in any transaction that evades or avoids, or has
the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in Executive Order No. 13224 or other Anti-Terrorism Law.


10.19.3 Without limiting the foregoing, none of the Loan Parties or its agents
acting or benefiting in any capacity in connection with the transactions
contemplated by this Agreement is (i) in violation of any Anti-Terrorism Law,
(ii) engages in or conspires to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in any Anti-Terrorism Law, or (iii) is a Blocked
Person.  None of the Loan Parties or its agents acting or benefiting in any
capacity in connection with the transactions contemplated by this Agreement,
conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Blocked Person, or deals
in, or otherwise engages in any transaction relating to, any property or
interest in property blocked pursuant to Executive Order No. 13224, any similar
executive order or other Anti-Terrorism Law.


10.20 Venue.  Venue for any action related to the Loan Documents shall be in an
appropriate court in San Francisco, California selected by the Agent to which
the Borrower consents or to an appropriate court in another venue having
jurisdiction over the parties selected by the Agent to which the Borrower also
consents.


10.21 Advice of Counsel.  The Borrower represents, acknowledges and agrees that:


10.21.1 Before signing the Loan Documents, the Borrower’s legal counsel fully
explained the legal nature, potential applications and ramifications of the
provisions of such Loan Documents.


10.21.2 The Borrower has read and fully understands the terms and conditions of
the Loan Documents.


10.21.3 The Borrower freely and voluntarily executes the Loan Documents.


10.22 Alternative Dispute Resolution Agreement.


10.22.1 Waiver of Jury Trial.  To the extent permitted by law, in connection
with any action or proceeding, whether brought in state or federal court, the
Parties hereby expressly, intentionally and deliberately waive any right they
may otherwise have to trial by jury of any Claim.


10.22.2 Judicial Reference.  If the waiver of jury trial set forth hereinabove
is not enforceable under Applicable State Law or otherwise, then the Parties
hereby agree that all Claims, including any and all questions of law or fact
relating thereto, shall, at the written request of any Party, be determined by
Reference as set forth hereinbelow:

 
50

--------------------------------------------------------------------------------

 



(a) Selection of Appointment of Referee.  The Parties shall select a single
neutral referee, who shall be a retired state or federal judge.  In the event
that the Parties cannot agree upon a referee, the referee shall be appointed by
the court.


(b) Conduct of Reference.  Except as otherwise provided in this Section 10.22
(Alternative Dispute Resolution Agreement), the Reference shall be conducted
pursuant to Applicable State Law.  The referee shall determine all issues
relating to the applicability, interpretation, legality and enforceability of
this Section 10.22 (Alternative Dispute Resolution Agreement).  The referee
shall report a statement of decision to the court.  The Parties shall equally
bear the fees and expenses of the referee, unless the referee otherwise provides
in the statement of decision.


(c) Provisional Remedies, Self-Help and Foreclosure.  No provision of this
Section 10.22 (Alternative Dispute Resolution Agreement) shall limit the right
of any Party to (i) exercise self-help remedies including, without limitation,
set-off, (ii) foreclose against or sell any collateral, by power of sale or
otherwise or (iii) obtain or oppose provisional or ancillary remedies from a
court of competent jurisdiction before, after or during the pendency of the
Reference.  The exercise of, or opposition to, any such remedy does not waive
the right of any Party to a Reference pursuant to this Section 10.22
(Alternative Dispute Resolution Agreement).


(d) No Decision By Jury.  The Parties hereby acknowledge that if a referee is
selected or appointed to determine the Claims, then the Claims will not be
decided by a jury.


10.22.3 Limitation On Damages.  In the event that punitive damages are permitted
under Applicable State Law, the amount thereof shall not exceed a sum equal to
three times the amount of actual damages.


10.22.4 Miscellaneous.  In the event that multiple Claims are asserted, some of
which are not subject to this Section 10.22 (Alternative Dispute Resolution
Agreement), the Parties agree to stay the proceedings of the Claims not subject
to this Section 10.22 (Alternative Dispute Resolution Agreement) until all other
Claims are resolved in accordance with this Section 10.22 (Alternative Dispute
Resolution Agreement).  In the event that Claims are asserted against multiple
parties, some of whom are not subject to this Section 10.22 (Alternative Dispute
Resolution Agreement), the Parties agree to sever the Claims subject to this
Section 10.22 (Alternative Dispute Resolution Agreement) and resolve them in
accordance with this Section 10.22 (Alternative Dispute Resolution
Agreement).  In the event of any challenge to the legality or enforceability of
this Section 10.22 (Alternative Dispute Resolution Agreement), the prevailing
Party shall be entitled to recover the costs and expenses, including reasonable
attorneys’ fees, incurred by it in connection therewith.  Applicable State Law
shall govern the interpretation of this Section 10.22 (Alternative Dispute
Resolution Agreement).  This Section 10.22 (Alternative Dispute Resolution
Agreement) fully states all of the terms and conditions of the Parties’
agreement regarding the matters mentioned in, or incidental to, this Section
10.22 (Alternative Dispute Resolution Agreement).  This Section 10.22
(Alternative Dispute Resolution Agreement) supersedes all oral negotiations and
prior writings concerning the subject matter hereof.

 
51

--------------------------------------------------------------------------------

 



10.22.5 Defined Terms.  As used in this Section 10.22 (Alternative Dispute
Resolution Agreement), the following terms shall have the respective meanings
set forth below:


(a) “Accommodation Party” shall mean individually and collectively any Guarantor
and any Subsidiary or other third party Person that is a grantor, trustor or
transferor of a lien or security interest in property under any Loan Document.


(b) “Applicable State Law” shall mean the law of the state California without
regard to its conflict of laws principles.


(c) “Claim” shall mean any claim, cause of action, action, dispute or
controversy between or among the Parties, whether sounding in contract, tort or
otherwise, which arises out of or relates to: (i) any of the Subject Documents;
(ii) and negotiations or communications relating to any of the Subject
Documents, whether or not incorporated into the Subject Documents or any
indebtedness evidenced thereby; or (iii) any alleged agreements, promises,
representations or transactions in connection therewith.


(d) “Reference” shall mean a judicial reference conducted pursuant to this
Agreement and in accordance with Applicable State Law, as in effect at the time
the referee is selected or appointed pursuant to Paragraph 10.22.2 (Judicial
Reference) of this Section 10.22 (Alternative Dispute Resolution Agreement).


(e) “Subject Documents” shall mean the Loan Documents, any and all documents,
instruments and agreements previously, concurrently or hereafter executed by
Obligor in favor of Agent or Lender, or between Obligor, Guarantor or any other
Accommodation Party, and Agent, which incorporate by reference an alternative
dispute resolution agreement, any and all related documents, instruments and
agreements, and any and all extensions, renewals, amendments and replacements of
any of the foregoing; and “Subject Documents” shall mean any one of such Subject
Documents.


10.23 Confidentiality.  Each Lender agrees to keep any nonpublic information
delivered or made available to such Lender pursuant to the Loan Documents
confidential from any Person other than Persons employed or retained by such
Lender who are or are expected to become engaged in evaluating, approving,
auditing, structuring, documenting or administering the Loan; provided that,
nothing herein shall prevent Lenders from disclosing such information to any
bona fide assignee, transferee or participant that has agreed in writing with
Borrower to comply with this Section 10.23 in connection with the contemplated
assignment or transfer of any Advances made by such lender or participation
therein or as required or requested by any governmental or regulatory agency or
representative thereof or, after notice to Borrower, pursuant to other legal
process.


11.   ASSIGNMENT, PARTICIPATION AND THE AGENT.


11.1 Assignments and Participations in Loans and Notes.  Agent may assign its
rights and delegate its obligations under this Agreement and further may assign,
or sell participations in, all or any part of its Loan Commitment or any other
interest herein or in its Note to an affiliate or to another Permitted Assignee;
provided that any such assignment or participation shall be in a minimum amount
of Five Million and 00/100 Dollars ($5,000,000.00).

 
52

--------------------------------------------------------------------------------

 



11.1.1 Each Lender may assign all or a portion of its rights and delegate its
obligations under this Agreement to a Permitted Assignee; provided that such
Lender shall first obtain the written consent of Agent, which shall not be
unreasonably withheld; provided, further, that any such assignment shall be in a
minimum amount of Five Million and 00/100 Dollars ($5,000,000.00); and provided,
further, that such Lender shall pay to Agent an assignment fee in the amount of
$3,500.00, unless such assignment is to a wholly-owned affiliate of such
Lender.  In the case of an assignment authorized under this Section 11.1.1, the
assignee shall have, to the extent of such assignment, the same rights, benefits
and obligations as it would if it were a Lender hereunder.  The assigning Lender
shall be relieved of its obligations hereunder with respect to its Loan
Commitment or assigned portion thereof.  Borrower hereby acknowledges and agrees
that any assignment will give rise to a direct obligation of Borrower to the
assignee and that the assignee shall be considered to be a “Lender”.


11.1.2 Each Lender may sell participations in all or any part of any Loans made
by it to another Person; provided, that any such participation shall be in a
minimum amount of Five Million and 00/100 Dollars ($5,000,000.00); provided,
further, that all amounts payable by Borrower hereunder shall be determined as
if that Lender had not sold such participation and the holder of any such
participation shall not be entitled to require such Lender to take or omit to
take any action hereunder except action directly affecting (a) the extension of
the scheduled maturity of the principal amount of or interest on a Loan or any
fees related thereto allocated to such participation; or (b) a reduction of the
principal amount of or the rate of interest payable on the Loan or Advances or
any fees related thereto allocated to such participation; or (c) a release of
any Collateral with a value in excess of Five Million and 00/100 Dollars
($5,000,000.00) (other than in accordance with the terms of this Agreement and
the Loan Documents).


11.1.3 Except as otherwise provided in this Article 11 no Lender shall, as
between Borrower and that Lender, be relieved of any of its obligations
hereunder as a result of any sale, assignment, transfer or negotiation of, or
granting of participation in, all or any part of the Loan or Advances, the Notes
or other Obligations owed to such Lender.  Each Lender may furnish any
information concerning Borrower and its Subsidiaries in the possession of that
Lender from time to time to assignees and participants (including prospective
assignees and participants), subject to the provisions of Section 10.23
(Confidentiality).


11.2 Agent.


11.2.1 Appointment.  Each Lender hereby designates and appoints Agent as its
Agent under this Agreement and the Loan Documents, and each Lender hereby
irrevocably authorizes the Agent to take such action or to refrain from taking
such action on its behalf under the provisions of this Agreement and the Loan
Documents and to exercise such powers as are set forth herein or therein,
together with such other powers as are reasonably incidental thereto.  Agent is
authorized and empowered to amend, modify, or waive any provisions of this
Agreement or the other Loan Documents on behalf of the Lenders subject to the
requirement that certain of the Lenders’ consent be obtained in certain
instances as provided in Section 11.5.  Agent agrees to act as such on the
express conditions contained in this Section 11.2(a).  The provisions of this
subsection Section 11.2(a) are solely for the benefit of Agent and Lenders and
none of Borrower or any of its Subsidiaries shall have any rights as a third
party beneficiary of

 
53

--------------------------------------------------------------------------------

 

any of the provisions hereof.  In performing its functions and duties under this
Agreement, Agent shall act solely as agent of Lenders and does not assume and
shall not be deemed to have assumed any obligation toward or relationship of
agency or trust with or for Borrower or any General Partner.  Agent may perform
any of its duties hereunder, or under the Loan Documents, by or through its
agents or employees.


11.2.2 Nature of Duties.  Agent shall have no duties or responsibilities except
those expressly set forth in this Agreement or in the Loan Documents.  The
duties of Agent shall be mechanical and administrative in nature.  Agent shall
not have by reason of this Agreement a fiduciary relationship in respect of any
Lender.  Nothing in this Agreement or any of the Loan Documents, express or
implied, is intended to or shall be construed to impose upon Agent any
obligations in respect of this Agreement or any of the Loan Documents except as
expressly set forth herein or therein.  Each Lender shall make its own
independent investigation of the financial condition and affairs of Borrower in
connection with the extension of credit hereunder and shall make its own
appraisal of the credit worthiness of Borrower, and Agent shall have no duty or
responsibility, either initially or on a continuing basis, to provide any Lender
with any credit or other information with respect thereto, whether coming into
its possession before the Closing Date hereunder or at any time or times
thereafter.  If Agent seeks the consent or approval of any Lenders to the taking
or refraining from taking any action hereunder, then Agent shall send notice
thereof to each Lender.


11.2.3 Rights, Exculpation, Etc.  Neither Agent nor any of its officers,
directors, employees or agents shall be liable to any Lender for any action
taken or omitted by them hereunder or under any of the Loan Documents, or in
connection herewith or therewith, except that the Agent shall be obligated on
the terms set forth herein for performance of its express obligations
hereunder.  Agent shall not be liable for any apportionment or distribution of
payments made by it in good faith and if any such apportionment or distribution
is subsequently determined to have been made in error the sole recourse of any
Lender to whom payment was due but not made, shall be to recover from other
Lenders any payment in excess of the amount to which they are determined to be
entitled.  In performing its functions and duties hereunder, Agent shall
exercise the same care which it would in dealing with loans for its own account,
but Agent shall not be responsible to any Lender for any recitals, statements,
representations or warranties herein or for the execution, effectiveness,
genuineness, validity, enforceability, collectability, or sufficiency of this
Agreement or any of the Loan Documents or the transactions contemplated thereby,
or for the financial condition of any Loan Party.  Agent shall not be required
to make any inquiry concerning either the performance or observance of any of
the terms, provisions or conditions of this Agreement or any of the Loan
Documents or the financial condition of Borrower or any General Partner, or the
existence of any Event of Default.  Agent may at any time request instructions
from Lenders with respect to any actions or approvals which by the terms of this
Agreement or of any of the Loan Documents Agent is permitted or required to take
or to grant, and if such instructions are promptly requested, Agent shall be
absolutely entitled to refrain from taking any action or to withhold any
approval and shall not be under any liability whatsoever to any Person for
refraining from any action or withholding any approval under any of the Loan
Documents until it shall have received such instructions from the Lenders or the
Majority Lenders, as the case may be.  Without limiting the foregoing, no Lender
shall have any right of action whatsoever against Agent as a result of Agent
acting or refraining from

 
54

--------------------------------------------------------------------------------

 

acting under this Agreement, the Notes, or any of the other Loan Documents in
accordance with the instructions of the Lenders.


11.2.4 Reliance.  Agent shall be entitled to rely upon any written notices,
statements, certificates, orders or other documents or any telephone message or
other communication (including any writing, telex, telecopy or telegram)
believed by it in good faith to be genuine and correct and to have been signed,
sent or made by the proper Person, and with respect to all matters pertaining to
this Agreement or any of the Loan Documents and its duties hereunder or
thereunder, upon advice of counsel selected by it.  Agent shall be entitled to
rely upon the advice of legal counsel, independent accountants, arid other
experts selected by Agent in its sole discretion.


11.2.5 Indemnification.  Lenders will reimburse and indemnify Agent for and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses, Advances or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by; or asserted
against Agent in any way relating to or arising out of this Agreement or any of
the Loan Documents or any action taken or omitted by the Agent under this
Agreement or any of the Loan Documents, in proportion to each Lender’s pro rata
share; provided, however, that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses, advances or disbursements resulting from Agent’s gross
negligence or willful misconduct.  The obligations of the Lenders under this
Section 11.2.5 shall survive the payment in full of the Obligations and the
termination of this Agreement.


11.2.6 Agent Individually.  With respect to its Commitments, the Advances made
by it, and the Note, issued to it, Agent shall have and may exercise the same
rights and powers hereunder and is subject to the same obligations and
liabilities as and to the extent set forth herein for any other Lender.  The
terms “Lenders” unless the context clearly otherwise indicates, include Agent in
its individual capacity as a Lender.  Agent may accept deposits from, and
generally engage in any kind of banking, trust or other business with Borrower
or any Guarantor or General Partner as if it were not acting as Agent pursuant
hereto.


11.2.7 Real Estate Security.  Lenders acknowledge that the Loan is not primarily
secured by real property, but that real property security has been pledged by
Borrower as additional Collateral under this Agreement.  Lenders acknowledge
that the Lenders have agreed to accept the real property security only as an
enhancement to the original Pledged Loans and Pledged Loan
Collateral.  Accordingly, Lenders acknowledge and confirm to Agent their
agreement and consent that the real property security subject to any REO Deed of
Trust may not meet the requirements of the regulations promulgated by the Office
of the Controller of the Currency and other federal regulatory authorities
applicable to real estate secured loans made by lenders subject to such
regulations with respect to, inter alia,  Financial Institutions Reform,
Recovery And Enforcement Act of 1989 ("FIRREA") appraisal standards, standards
for lender's title insurance and exceptions to title, environmental review,
property and casualty insurance, and flood zone review. Instead, the Lenders
have the ability under this Agreement to review and object to Agent's initial
determinations of such matters in connection with the procedures set forth for
the exercise of Agent’s Discretion with regard to such matters.  Accordingly,
with respect to REO secured by an REO Deed of Trust hereunder, and each Lender
and any assignee

 
55

--------------------------------------------------------------------------------

 

of such Lender agrees that it has not relied and will not rely on Agent’s
determinations of such matters with respect to any real property Collateral
hereunder, but has relied on its own evaluation and determination of such
matters.


11.3 Successor Agent.


11.3.1 Resignation; Removal.  Agent may resign from the performance of all its
functions and duties hereunder at any time by giving at least thirty (30)
Business Days’ prior written notice to the Borrower and the Lenders.  Such
resignation shall take effect upon the acceptance by a successor Agent of
appointment pursuant to Section 11.3.2 (Appointment of Successor) below or as
otherwise provided below.  Agent may be removed from the performance of all of
its functions and duties hereunder as a result of its gross negligence or
willful misconduct upon (a) the vote of one hundred percent (100%) of the
Lenders (other than Agent) and (b) the prior written consent of Borrower.


11.3.2 Appointment of Successor.  Upon any such notice of resignation or any
removal pursuant to Section 11.3.(al above, the Lenders shall, upon receipt of
Borrower’s prior consent which shall not unreasonably be withheld, appoint a
successor Agent.  If a successor Agent shall not have been so appointed within
said thirty (30) Business Day period, the retiring Agent, upon notice to
Borrower, shall then appoint a successor Agent who shall serve as Agent until
such time, if any, as the Lenders, upon receipt of Borrower’s prior written
consent which shall not be unreasonably withheld, appoint a successor Agent as
provided above.


11.3.3 Successor Agent.  Upon the acceptance of any appointment as Agent under
the Loan Documents by a successor Agent, such successor Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Agent, and the retiring Agent shall be discharged from its
duties and obligations under the Loan Documents.  After any retiring Agent’s
resignation or removal as Agent under the Loan Documents, the provisions of this
Section 11.3 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Agent under the Loan Documents.


11.4 Collateral Matters.


11.4.1 Release of Collateral.  Lenders hereby irrevocably authorize Agent, at
its option and in its discretion, to release any Lien granted to or held by
Agent upon any property covered by the Loan Documents (a) upon termination of
the Commitments and payment and satisfaction of all Obligations; or (b)
constituting property being sold or disposed of if Borrower certifies to Agent
that the sale or disposition is made in compliance with the provisions of this
Agreement (and the Agent may rely conclusively on any such certificate, without
further inquiry); or (c) constituting property in which Borrower or any General
Partner owned no interest at the time the Lien was granted or at any time
thereafter; or (d) constituting property leased to Borrower under a lease which
has expired or been terminated in a transaction permitted under this Agreement
or is about to expire and which has not been, and is not intended by Borrower to
be, renewed or extended.  Upon request by Agent at any time, any Lender will
confirm in writing Agent’s authority to release particular types or items of
property covered by the Loan Documents pursuant to this Section 11.4.1 or
Section 11.5 (Amendments; Consents and Waivers for Certain Actions).

 
56

--------------------------------------------------------------------------------

 



11.4.2 Confirmation of Authority; Execution of Releases.  Without in any manner
limiting Agent’s authority to act without any specific or further authorization
or consent by the Lenders (as set forth in Section 11.4.1 (Release of
Collateral)), each Lender agrees to confirm in writing, upon request by
Borrower, the authority to release any property covered by the Loan Documents
conferred upon the Agent under clauses (a) through (d) of Section 11.4.1
(Release of Collateral) and under Section 11.5.1.  So long as no Event of
Default is then continuing, upon receipt by Agent of confirmation from the
Lenders or from Lenders required by Section 11.5 (Amendments; Consents and
Waivers for Certain Actions), as the case may be, of its authority to release
any particular item or types of property covered by the Loan Documents, and upon
at least five (5) Business Days prior written request by Borrower, Agent shall
(and is hereby irrevocably authorized by the Lenders to) execute such documents
as may be necessary to evidence the release of the Liens granted to the Agent
for the benefit of the Lenders herein or pursuant hereto upon such Collateral;
provided, however, that (a) Agent shall not be required to execute any such
document on terms which, in Agent’s opinion, would expose Agent to liability or
create any obligation or entail any consequence other than the release of such
Liens without recourse or warranty, and (b) such release shall not in any manner
discharge, affect or impair the obligations or any Liens upon (or obligations of
Borrower or any General Partner, in respect of), all interests retained by
Borrower or any General Partner, including (without limitation) the proceeds of
any sale, all of which shall continue to constitute part of the property covered
by the Loan Documents.


11.4.3 Absence of Duty.  Agent shall have no obligation whatsoever to any Lender
or any other Person to assure that the property covered by the Loan Documents
exists or is owned by Borrower or is cared for, protected or insured or has been
encumbered or that the Liens granted to Agent herein or pursuant hereto have
been properly or sufficiently or lawfully created, perfected, protected or
enforced or any entitled to any particular priority, or to exercise at all or in
any particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to the Agent in this Subsection 11.4(a) or in any of the Loan
Documents, it being understood and agreed that in respect of the property
covered by the Loan Documents or any act, omission or event related thereto,
Agent may act in any manner it may deem appropriate, in its discretion, given
the Agent’s own interest in property covered by the Loan Documents as one of the
Lenders and that the Agent shall have no duty or liability whatsoever to any of
the other Lenders.


11.4.4 Agency for Perfection.  Each Lender hereby appoints each other Lender as
agent for the purpose of perfecting Lenders’ security interest in assets which,
in accordance with Article 9 of the UCC in any applicable jurisdiction, can be
perfected only by possession.  Should any Lender (other than Agent) obtain
possession of any such Collateral, such Lender shall notify Agent thereof, and,
promptly upon Agent’s request therefor, shall deliver such Collateral to Agent
or in accordance with Agent’s instructions.  Each Lender agrees that it will not
have any right individually to enforce or seek to enforce any security document
or to realize upon any Collateral securing the Loan, it being understood and
agreed that such rights and remedies may be exercised only by Agent.


11.5 Amendments; Consents and Waivers for Certain Actions.

 
57

--------------------------------------------------------------------------------

 



11.5.1 No amendment, modification, supplement, extension, termination (other
than a termination pursuant to Section 9.2) or waiver  of any provision of this
Agreement or any other Loan Document and no consent to any departure by Borrower
therefrom, shall be effective unless the same shall be in writing and signed by
all the Lenders (and in the case of any amendment, modification or supplement of
or to any Loan Document to which the Borrower is a party, signed by the
Borrower), and then any such waiver shall be effective only in the specific
instance and for the specific purpose for which given.


11.5.2 Notwithstanding anything to the contrary contained herein, Agent may, at
its sole discretion, release or compromise Collateral and the proceeds thereof
having a total value not in excess of Five Million and 00/100 Dollars
($5,000,000.00) in the aggregate, as determined by Agent, during the term of
this Agreement.


In the event Agent requests the consent of a Lender and does not receive a
written approval or denial thereof within ten (10) Business Days after such
Lender’s receipt of such request, then such Lender will be deemed to have denied
such request for consent.


In the event Agent requests the consent of a Lender and such consent is denied,
then Agent or the Lender which assigned its interest in the Loan and Advances to
such Lender (the “Assigning Lender”) may, at its option, require such Lender to
reassign its interest in the Advances to Agent or the Assigning Lender, as
applicable, for a price equal to the then outstanding principal amount thereof
plus accrued and unpaid interest and fees due such Lender, which interest and
fees will be paid when collected from Borrower.  In the event that Agent or the
Assigning Lender elects to require any Lender to reassign its interest to Agent
or the Assigning Lender, Agent or the Assigning Lender, as applicable, will so
notify such Lender in writing within forty-five (45) days following such
Lender’s denial, and such Lender will reassign its interest to Agent or the
Assigning Lender, as applicable, no later than five (5) days following receipt
of such notice.  Notwithstanding any other provision of this Agreement to the
contrary, neither Agent nor an Assigning Lender may require a Lender to reassign
its interest in the Loan and Advances pursuant to this Section 11.5.2 when the
consent requested by Agent or such Assigning Lender is denied pursuant to this
Section 11.5.2 or deemed to be denied by Majority Lenders.


11.6 Notice of Default.  Agent shall not be deemed to have knowledge or notice
of the occurrence of any Default or Event of Default, except with respect to
defaults in the payment of principal, interest and fees required to be paid to
Agent for the account of the Lenders, unless Agent shall have received written
notice from a Lender or Borrower referring to this Agreement, describing such
Default or Event of Default and stating that such notice is a “notice of
default.”  Agent will notify the Lenders of its receipt of any such
notice.  Agent shall take such action with respect to such Default or Event of
Default as may be directed by the Majority Lenders in accordance with Section
9.2 (Remedies); provided, however, that such action is not an action requiring
all Lenders’ consent pursuant to Section 11.5.1 of this Agreement and unless and
until Agent has received any such direction, Administrative Agent may (but shall
not be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable or in the
best interest of the Lenders.



 
58

--------------------------------------------------------------------------------

 

11.7 Set Off and Sharing of Payments.  In addition to any rights now or
hereafter granted under applicable law and not by way of limitation of any such
rights, upon the occurrence of any Event of Default, each Lender and each holder
of any Note is hereby authorized by Borrower at any time or from time to time,
without notice to Borrower or to any other Person (any such notice being hereby
expressly waived) to set off and to appropriate and to apply any and all (a)
balances held by such Lender or such holder at any of its offices for the
account of Borrower or any of its Subsidiaries (regardless of whether such
balances are then due to Borrower or its Subsidiaries), and (b) other property
held or owing by such Lender or such holder to or for the credit or for the
account of Borrower, against and on account of any of the Obligations which are
not paid when due.  Borrower agrees, to the fullest extent permitted by law,
that (i) any Lender or holder may exercise its right to set off with respect to
amounts in excess of its pro rata share of the Obligations and may sell
participations in such excess to other Lenders and holders; and (ii) any Lender
or holder so purchasing a participation in the Loan and Advances made or other
Obligations held by other Lenders or holders may exercise all rights of set-off,
bankers’ lien, counterclaim or similar rights with respect to such participation
as fully as if such Lender or holder were a direct holder of the Loan and
Advances and other Obligations in the amount of such participation.




(Remainder of Page Intentionally Left Blank— Signatures Follow)

 
59

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first hereinabove written.



 
“BORROWER”
 
REDWOOD MORTGAGE INVESTORS VIII,
a California limited partnership
 
 
By:/s/ Michael R.
Burwell                                                                
Michael R. Burwell, General Partner
 
By:  GYMNO CORPORATION, a California
corporation, General Partner
 
 
By:/s/ Michael R.
Burwell                                                         
             Name:  Michael R. Burwell
             Its:    President
 
By:  REDWOOD MORTGAGE CORP., a
California corporation, General Partner
 
 
By:/s/ Michael R.
Burwell                                                         
             Name:  Michael R. Burwell
             Its:    President
 







[Signatures continued on following page]

 
60

--------------------------------------------------------------------------------

 








     
AGENT AND LENDER:
 
UNION BANK, N.A., formerly known as Union Bank of California, N.A., in its
capacity as Agent for Lenders
 
 
By:       /s/ Susan J.
Swerdloff                                                                    
Name:  Susan J. Swerdloff
Title:    Vice President
 
 
UNION BANK, N.A., formerly known as Union Bank of California, N.A., in its
capacity as Lender
 
 
By:       /s/ Susan J.
Swerdloff                                                                    
Name:  Susan J. Swerdloff
Title:    Vice President
 
 
 
LENDER:
 
WESTAMERICA BANK, Successor-in-Interest to County Bank, a California banking
corporation
 
 
By:       /s/ Dean
Hart                                                                    
Name:  Dean Hart
Title:    Vice President
 
 
LENDER:
 
CALIFORNIA BANK & TRUST, a California banking corporation
 
 
By:       /s/ Thomas Paton
Jr.                                                                    
Name:  Thomas Paton, Jr.
Title:    Senior Vice President and Manager
 






 
61

--------------------------------------------------------------------------------

 

GUARANTOR’S CONSENT, JOINDER, REAFFIRMATION AND GENERAL RELEASE


The undersigned (“Guarantors”) consent to that certain Sixth Amended and
Restated Loan Agreement (the “Loan Agreement”) made and entered as of October
18, 2010 into by and among (i) UNION BANK, NA., formerly known as Union Bank of
California, N.A. (“Union Bank” or “Agent”), for itself, as Lender, and as Agent
for Westamerica Bank (“Westamerica”), successor in interest to County Bank, a
California banking corporation and California Bank & Trust, a California banking
corporation (“California Bank & Trust”) (Union Bank, Westamerica and California
Bank & Trust collectively referred to as the “Lenders” and Westamerica and
California Bank & Trust collectively referred to as the “Other Lenders”), and
(ii) REDWOOD MORTGAGE INVESTORS VIII, a California limited partnership
(“Borrower”). and the transactions contemplated thereby and agree to join in and
be bound by all the terms and provisions of the release of Released Matters
contained in Section 7.15 (Release) thereof and reaffirm all agreements and
acknowledgments of Guarantors made in the Loan Documents.  Guarantors also each
reaffirm their respective obligations under the Guaranty, and their waivers, as
set forth in the Guaranty, of each and every one of the possible defenses to
such obligations.  Guarantors further reaffirm that their respective obligations
under the Guaranty are separate and distinct from Borrower’s obligations.  All
capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Loan Agreement.


Guarantors understand that the Agent’s exercise of a non-judicial foreclosure
sale under one or more of the Deeds of Trust will, by virtue of California Code
of Civil Procedure Section 580d, result in the destruction of any subrogation,
reimbursement or contribution rights which Guarantors may have against the
Borrower.  Guarantors further understand that such exercise by Agent and the
consequent destruction of subrogation, reimbursement or contribution rights
would constitute a defense to the enforcement of the Guaranty by Agent.  With
this explicit understanding, Guarantors nevertheless specifically waive any and
all rights and defenses arising out of an election of remedies by Agent, even
though that election of remedies, such as a non-judicial foreclosure with
respect to security for a guaranteed obligation, has destroyed Guarantors’
rights of subrogation and reimbursement against the principal by the operation
of Section 580d of the California Code of Civil Procedure or
otherwise.  Guarantors further specifically waive any and all rights and
defenses that Guarantors may have because Borrower’s debt is secured by real
property; this means, among other things, that:  (1) Agent may collect from
Guarantors without first foreclosing on any real or personal property collateral
pledged by Borrower; (2) if Agent forecloses on any real property collateral
pledged by Borrower, then (A) the amount of the debt may be reduced only by the
price for which that collateral is sold at the foreclosure sale, even if the
collateral is worth more than the sale price, and (B) Agent may collect from
Guarantors even if Agent, by foreclosing on the real property collateral, has
destroyed any right Guarantors may have to collect from Borrower.  The foregoing
sentence is an unconditional and irrevocable waiver of any rights and defenses
Guarantors may have because Borrower’s debt is secured by real property.  These
rights and defenses being waived by Guarantors include, but are not limited to,
any rights or defenses based upon Section 580a, 580b, 580d or 726 of the
California Code of Civil Procedure.  This understanding and waiver is made in
addition to and not in limitation of any of the existing terms and conditions of
the Guaranty.


(Remainder of Page Intentionally Left Blank— Signatures Follow)

 
62

--------------------------------------------------------------------------------

 




 
GUARANTORS:
 
MICHAEL R. BURWELL
 
 /s/ Michael R.
Burwell                                                                   
 
 
REDWOOD MORTGAGE CORPORATION, a California corporation
 
 
By:       /s/ Michael R.
Burwell                                                             
Name:  Michael R. Burwell
Its:         President
 
 
GYMNO CORPORATION, a California corporation
 
 
By:       /s/ Michael R.
Burwell                                                             
Name:  Michael R. Burwell
Its:        President
 






 
63

--------------------------------------------------------------------------------

 
